                                                Exhibit 10.3

 


 
STANDARD OFFICE LEASE
 
BY AND BETWEEN
 
CAMARILLO OFFICE PARTNERS I, LLC,
 
a California limited liability company,
 
AS LANDLORD,
 
AND
 
AURIGA LABORATORIES, INC.,
 
a Delaware corporation,
 
AS TENANT
 
SUITE 150
 
___________________________________________
 
5284 Adolfo Road, Camarillo, California
 
 
 






 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
PAGE
 
ARTICLE 1
Basic Lease Provisions
 

 
ARTICLE 2
TERM/PREMISES
 

 
 
ARTICLE 3 Rental

 
(a)
Basic Rental
 

 
(b)
Increase in Direct Costs
[

 
(c)
Definitions
 

 
(d)
Determination of Payment
 

 
(e)
Tenant's Payment of Certain Tax Costs
 

 
ARTICLE 4
Security Deposit
 

 
 
ARTICLE 5 Holding Over

 
 
ARTICLE 6 OTHER Taxes

 
 
ARTICLE 7 Use

 
ARTICLE 8
Condition of Premises
 

 
ARTICLE 9
Repairs and Alterations
 

 
(a)
Landlord’s Obligation
 

 
(b)
Tenant’s Obligation
 

 
(c)
Alterations
 

 
(d)
Insurance Liens
 

 
(e)
Costs and Fees; Removal
 

 
 
ARTICLE 10 Liens

 
ARTICLE 11
Project Services
 

 
(a)
Basic Services
 

 
(b)
Excess Usage
[

 
(c)
Additional Electrical Services
[

 
(d)
HVAC Balance
[

 
(e)
Telecommunications
 

 
(f)
After-Hours Use
 

 
(g)
Reasonable Charges
 

 
(h)
Sole Electrical Representative
 

 
(i)
Supplemental Power
 

 
ARTICLE 12
Rights of Landlord
 

 
(a)
Right of Entry
 

 
(b)
Maintenance Work
 

 
(c)
Rooftop
 

 
ARTICLE 13
Indemnity; Exemption of Landlord from Liability
 

 
(a)
Indemnity
 

 
(b)
Exemption of Landlord from Liability
 

 
(c)
Security
 

 
 
ARTICLE 14 Insurance

 
(a)
Tenant's Insurance
 

 
(b)
Form of Policies
 

 
(c)
Landlord's Insurance
 

 
(d)
Waiver of Subrogation
 

 
(e)
Compliance with Law
 

 
ARTICLE 15
Assignment and Subletting
 

 
ARTICLE 16
Damage or Destruction
 

 
 
ARTICLE 17 Subordination

 
ARTICLE 18
Eminent Domain
 

 
 
ARTICLE 19 Default

 
 
ARTICLE 20 Remedies

 
ARTICLE 21
Transfer of Landlord's Interest
 

 
 
ARTICLE 22 Broker

 
 
ARTICLE 23 Parking

 
 
ARTICLE 24 Waiver

 
ARTICLE 25
Estoppel Certificate
 

 
ARTICLE 26
Liability Of Landlord
 

 
ARTICLE 27
Inability To Perform
 

 
ARTICLE 28
Hazardous Waste
 

 
 
ARTICLE 29  SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 
 
ARTICLE 30 Miscellaneous

 
(a)
Severability; Entire Agreement
 

 
(b)
Attorneys' Fees; Waiver of Jury Trial
 

 
(c)
Time of Essence
 

 
(d)
Headings; Joint and Several
 

 
(e)
Reserved Area
 

 
(f)
No Option
 

 
(g)
Use of Project Name; Improvements
 

 
(h)
Rules and Regulations
 

 
(i)
Quiet Possession
 

 
(j)
Rent
 

 
(k)
Successors and Assigns
 

 
(l)
Notices
 

 
(m)
Persistent Delinquencies
 

 
(n)
Right of Landlord to Perform
 

 
(o)
Access, Changes in Project, Facilities, Name
 

 
(p)
Signing Authority
 

 
(q)
Identification of Tenant
 

 
(r)
Substitute Premises
 

 
(s)
Survival of Obligations
 

 
(t)
Confidentiality
 

 
(u)
Governing Law
 

 
(v)
Exhibits
 

 
(w)
Independent Covenants
 

 
(x)
Counterparts
 

 
(y)
Financial Statements
 

 
(z)
Office of Foreign Assets Control
 

 
ARTICLE 31
SIGNAGE/DIRECTORY
 

 
ARTICLE 32
OPTION TO RENEW
 

 
 
(a)
Option Right
 

 
 
(b)
Option Rent
 

 
 
(c)
Exercise of Options
 

 
 
(d)
Determination of Market Rent
 

 
Exhibit "A"
Premises

Exhibit "B"
Rules and Regulations

Exhibit "C"
Notice of Lease Term Dates and Tenant's Proportionate Share



INDEX OF DEFINED TERMS
DEFINED TERMS PAGE
 
Additional Rent 3
Affiliate 17
Alterations 9
Base Year 1
Basic Rental 1
Brokers 1
Commencement Date 1
Direct Costs 3
Estimate 5
Estimate Statement 5
Estimated Excess 5
Event of Default 20
Excess 5
Expiration Date 1
First Month's Rent 2
Force Majeure 25
Hazardous Material 26
Landlord 1
Laws 26
Lease 1
Lease Year 2
Operating Costs 4
Parking Passes 2
Partnership Tenant 30
Permitted Use 1
Premises 1
Project 1
Real Property 3
Review Period 5
Security Deposit 1
Square Footage 1
Statement 5
Tax Costs 3
Tenant 1
Tenant Improvements 9
Tenant's Proportionate Share 1
Term 1
Transfer 16
Transfer Premium 16
Transferee 16



 
 

--------------------------------------------------------------------------------

 
STANDARD OFFICE LEASE


This Standard Office Lease ("Lease") is made and entered into as of this 13th
day of December, 2007, by and between CAMARILLO OFFICE PARTNERS I LLC, a
California limited liability company ("Landlord"), and AURIGA LABORATORIES INC.,
a Delaware corporation ("Tenant").
 
Tenant hereby leases from Landlord the premises described as Suite No. 150, as
designated on the plan attached hereto and incorporated herein as Exhibit "A"
("Premises"), of the project ("Project") whose address is 5284 Adolfo Road,
Camarillo, California, for the Term and upon the terms and conditions
hereinafter set forth, and Landlord and Tenant hereby agree as follows:
 
ARTICLE 1
 


 
BASIC LEASE PROVISIONS
A.Term:
Thirty-six (36) months.
Commencement Date:
February 15, 2008.
Expiration Date:
February 28, 2011
B.Premises:
19,496 rentable square feet
C.Basic Rental:
 
Period of Term
Annual
Basic Rental
Monthly
Basic Rental
Monthly Basic Rental
Per Rentable Square Foot
February 15, 2008 – February 29, 2008
N/A
$11,000.00
$1.128
March 1, 2008 – February 28, 2009
$264,000.00
$22,000.00
$1.128
March 1, 2009 – February 28, 2010
$271,920.00
$22,660.00
$1.162
March 1, 2010 – February 28, 2011
$268,077.60
$23,339.80
$1.197
D.Base Year:
Calendar year 2008. In no event shall Tenant be responsible for any Direct Costs
pass throughs during the initial 12 months of the Term.
E.Tenant's Proportionate Share:
53.82%
F.Security Deposit:
A security deposit of $44,000.00 shall be paid by Tenant to Landlord as follows:
$22,000.00 concurrently with Tenant's execution and delivery of this Lease to
Landlord; an additional $22,000.00 on January 1, 2008.
G.Permitted Use:
 
General office use as well as storage distribution and shipping of
pharmaceutical products.
H.Brokers:
Told Partners, Inc. (for Landlord)
Cresa Partners (for Tenant)
I.Parking Passes:
Tenant shall have the right to use, free of charge during the initial Term, up
to four (4) unreserved parking passes for each 1,000 rentable square feet of
office space and up to two (2) unreserved parking passes for each 1,000
rentable square feet of warehouse space contained in the Premises, which equals
fifty (50) unreserved parking passes, in the aggregate.  Tenant's parking passes
shall be used by Tenant in accordance with the terms provided in Article 23
hereof.
J.Initial Installment of Basic Rental:
The Basic Rental due and payable by Tenant for the period of February 15, 2008 –
February 29, 2008 in the amount of $11,000.00 shall be paid by Tenant to
Landlord on February 15, 2008.

 
ARTICLE 2
 


 
TERM/PREMISES
 
The Term of this Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions.  For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Lease Term, with the first Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first day of a calendar month, the first Lease Year shall end on the
last day of the eleventh (11th) month after the Commencement Date and the second
(2nd) and each succeeding Lease Year shall commence on the first day of the next
calendar month, and (b) the last Lease Year shall end on the Expiration
Date.  If Landlord does not deliver possession of the Premises to Tenant on or
before the anticipated Commencement Date (as set forth in Article 1.A., above),
Landlord shall not be subject to any liability for its failure to do so, and
such failure shall not affect the validity of this Lease nor the obligations of
Tenant hereunder.  Landlord and Tenant hereby stipulate that the Premises
contains the number of square feet specified in Article 1.B. of the Basic Lease
Provisions.  Landlord may deliver to Tenant a Commencement Letter in a form
substantially similar to that attached hereto as Exhibit "C", which Tenant shall
execute and return to Landlord within five (5) days of receipt thereof.  Failure
of Tenant to timely execute and deliver the Commencement Letter shall constitute
an acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception.
 
Tenant and its employees, agents, contractors and subcontractors may enter into
the warehouse portion of the Premises as of January 1, 2008 and the office
portion of the Premises as of January 15, 2008, upon receipt of Landlord's
consent, solely for the purpose of installing furniture, trade fixtures,
telephones, computers, photocopy equipment, and other business equipment. Such
early entry will not advance the Commencement Date so long as Tenant does not
commence business operations from any part of the Premises. All of the
provisions of this Lease shall apply to Tenant during any early entry,
including, without limitation, the indemnities set forth in this Lease, but
excluding the obligation to pay Basic Rental only unless and until Tenant has
commenced business operations in the Premises (or the Commencement Date has
otherwise occurred), whereupon Tenant's Basic Rental payment obligations shall
immediately commence.  If Tenant is granted early entry, Landlord shall not be
responsible for any loss, including theft, damage or destruction to any work or
material installed or stored by Tenant at the Premises or for any injury to
Tenant or its agents, employees, contractors, subcontractors, subtenants,
subtenants, assigns, licensees or invitees. Landlord shall have the right to
post appropriate notices of non-responsibility and to require Tenant to provide
Landlord with evidence that Tenant has fulfilled its obligation to provide
insurance pursuant to the provisions of this Lease.
 
Tenant shall have the non-exclusive right to use in common with other tenants in
the Project a portion of the Project's lobby area approved by Landlord as
Tenant's reception area and, in connection therewith, Tenant shall have the
right to install and operate a reception desk (approved by Landlord), subject to
Landlord's rules and regulations.  In no event shall Tenant be permitted to
permanently affix its reception desk to the lobby area. Upon the expiration or
earlier termination of this Lease, Tenant shall remove all of its personal
property from the Project's lobby area  and repair any damage to the Project
caused thereby. Tenant's failure to remove its personal property from the lobby
area by the Expiration Date of the Term shall constitute a holding over under
this Lease and the terms of Article 5 below shall apply with respect thereto.
 
ARTICLE 3
 


 
RENTAL
 
(a)           Basic Rental.  Tenant agrees to pay to Landlord during the Term
hereof, at Landlord's office or to such other person or at such other place as
directed from time to time by written notice to Tenant from Landlord, the
initial monthly and annual sums as set forth in Article 1.C. of the Basic Lease
Provisions, payable in advance no later than the first day of each calendar
month, without demand, setoff or deduction, and in the event this Lease
commences or the date of expiration of this Lease occurs other than on the first
day or last day of a calendar month, the rent for such month shall be
prorated.  Notwithstanding the foregoing, the Basic Rental for the period
February 15, 2008 through February 29, 2008 shall be paid to Landlord in
accordance with Article 1.J. of the Basic Lease Provisions.
 
(b)           Increase in Direct Costs.  The term "Base Year" means the calendar
year set forth in Article 1.D. of the Basic Lease Provisions.  If, in any
calendar year during the Term of this Lease, the "Direct Costs" (as hereinafter
defined) paid or incurred by Landlord shall be higher than the Direct Costs for
the Base Year, Tenant shall pay an additional sum for each such subsequent
calendar year equal to the product of the amount set forth in Article 1.E. of
the Basic Lease Provisions multiplied by such increased amount of Direct
Costs.  In the event either the Premises and/or the Project is expanded or
reduced, then Tenant's Proportionate Share shall be appropriately adjusted, and
as to the calendar year in which such change occurs, Tenant's Proportionate
Share for such calendar year shall be determined on the basis of the number of
days during that particular calendar year that such Tenant's Proportionate Share
was in effect.  In the event this Lease shall terminate on any date other than
the last day of a calendar year, the additional sum payable hereunder by Tenant
during the calendar year in which this Lease terminates shall be prorated on the
basis of the relationship which the number of days which have elapsed from the
commencement of said calendar year to and including said date on which this
Lease terminates bears to three hundred sixty five (365). Any and all amounts
due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall
be deemed "Additional Rent" and Landlord shall be entitled to exercise the same
rights and remedies upon default in these payments as Landlord is entitled to
exercise with respect to defaults in monthly Basic Rental payments.
 
(c)           Definitions.  As used herein the term "Direct Costs" shall mean
the sum of the following:
 
(i)           "Tax Costs", which shall mean any and all real estate taxes and
other similar charges on real property or improvements, assessments, water and
sewer charges, and all other charges assessed, reassessed or levied upon the
Project and appurtenances thereto and the parking or other facilities thereof,
or the real property thereunder (collectively, the "Real Property") or
attributable thereto or on the rents, issues, profits or income received or
derived therefrom which are assessed, reassessed or levied by the United States,
the State of California or any local government authority or agency or any
political subdivision thereof, and shall include Landlord's reasonable legal
fees, costs and disbursements incurred in connection with proceedings for
reduction of Tax Costs or any part thereof; provided, however, if at any time
after the date of this Lease the methods of taxation now prevailing shall be
altered so that in lieu of or as a supplement to or a substitute for the whole
or any part of any Tax Costs, there shall be assessed, reassessed or levied
(a) a tax, assessment, reassessment, levy, imposition or charge wholly or
partially as a net income, capital or franchise levy or otherwise on the rents,
issues, profits or income derived therefrom, or (b) a tax, assessment,
reassessment, levy (including but not limited to any municipal, state or federal
levy), imposition or charge measured by or based in whole or in part upon the
Real Property and imposed upon Landlord, then except to the extent such items
are payable by Tenant under Article 6 below, such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term "Direct Costs."  In no event shall Tax Costs
included in Direct Costs for any year subsequent to the Base Year be less than
the amount of Tax Costs included in Direct Costs for the Base Year.  In
addition, when calculating Tax Costs for the Base Year, special assessments
shall only be deemed included in Tax Costs for the Base Year to the extent that
such special assessments are included in Tax Costs for the applicable subsequent
calendar year during the Term.
 
(ii)           "Operating Costs", which shall mean all costs and expenses
incurred by Landlord in connection with the maintenance, operation, replacement,
ownership and repair of the Project, including, but not limited to, salaries,
wages, medical, and other taxes and benefits for all persons who perform duties
connected with the operation, maintenance and repair of the Project; a
reasonable allowance for depreciation of the cost of acquiring or the rental
expense of personal property used in the maintenance, operation and repair of
the Project; accountant's fees, legal fees, real estate tax consulting fees,
personal property taxes on property used in the maintenance and operation of the
Project; fees, costs, expenses or dues payable pursuant to the terms of any
covenants, conditions or restrictions or owners' association pertaining to the
Project; capital expenditures incurred to effect economies of operation of, or
stability of services to, the Project and capital expenditures required by
government regulations, laws, or ordinances including, but not limited to the
American with Disabilities Act; costs incurred (capital or otherwise) on a
regular recurring basis every three (3) or more years for certain maintenance
projects (e.g., parking lot slurry coat or replacement of lobby and elevator cab
carpeting the cost of all charges for electricity, gas, water and other
utilities furnished to the Project, including any taxes thereon; charges for
insurance for the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a property management fee (which fee shall
not exceed 5% of gross revenues at the Project and may be imputed if Landlord
has internalized management or otherwise acts as its own property manager) and
license, permit and inspection fees relating to the Project.  In the event,
during any calendar year, the Project is less than ninety-five percent (95%)
occupied at all times, Operating Costs shall be adjusted to reflect the
Operating Costs of the Project as though ninety-five percent (95%) were occupied
at all times, and the increase or decrease in the sums owed hereunder shall be
based upon such Operating Costs as so adjusted. In no event shall costs for any
item of utilities included in Direct Costs for any year subsequent to the Base
Year be less than the amount included in Direct Costs for the Base Year for such
utility item. Notwithstanding anything to the contrary set forth in this
Article 3, when calculating Operating Costs for the Base Year, unless Operating
Costs for the applicable subsequent calendar year include the applicable
following items, Operating Costs shall exclude (a) market-wide labor-rate
increases due to extraordinary circumstances including, but not limited to,
boycotts and strikes, (b) utility rate increases due to extraordinary
circumstances including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages, and (c) amortization of any capital items
including, but not limited to, capital improvements, capital repairs and capital
replacements (including such amortized costs where the actual improvement,
repair or replacement was made in prior years).
 
Additionally, notwithstanding any contrary provision contained in this Lease, in
no event shall Tenant's Proportionate Share of Direct Controllable Costs (as
defined below) for any calendar year exceed one hundred five percent (105%),
calculated on a cumulative and compounded basis, of Tenant's Proportionate Share
of Direct Controllable Costs for the immediately preceding calendar
year.  "Direct Controllable Costs" shall mean all Operating Costs, except for
the following:  (A) the cost of all charges for electricity, gas, water and
other utilities furnished to the Project, including any taxes thereon, (B)
expenses incurred by Landlord in connection with the Project for all labor,
including, but not limited to, salaries, wages, medical, surgical and general
welfare benefits and pension payments, payroll taxes, fringe benefits,
employment taxes, workers' compensation, uniforms and dry cleaning thereof for
all persons who perform duties connected with the operation, maintenance and
repair of the Project, (C) the cost of all charges for fire and extended
coverage, liability and all other insurance for the Project carried by Landlord,
and (D) costs incurred in connection with upgrading the Premises or Project to
comply with disability, life, seismic, fire and safety codes, ordinances,
statutes, or other laws.
 
(d)           Determination of Payment.
 
(i)           If for any calendar year ending or commencing within the Term,
Tenant's Proportionate Share of Direct Costs for such calendar year exceeds
Tenant's Proportionate Share of Direct Costs for the Base Year, then Tenant
shall pay to Landlord, in the manner set forth in Sections 3(d)(ii) and (iii),
below, and as Additional Rent, an amount equal to the excess (the "Excess").
 
(ii)           Landlord shall give Tenant a yearly expense estimate statement
(the "Estimate Statement") which shall set forth Landlord's reasonable estimate
(the "Estimate") of what the total amount of Direct Costs for the then-current
calendar year shall be and the estimated Excess (the "Estimated Excess") as
calculated by comparing Tenant's Proportionate Share of Direct Costs for such
calendar year, which shall be based upon the Estimate, to Tenant's Proportionate
Share of Direct Costs for the Base Year.  The failure of Landlord to timely
furnish the Estimate Statement for any calendar year shall not preclude Landlord
from subsequently enforcing its rights to collect any Estimated Excess under
this Article 3, once such Estimated Excess has been determined by Landlord.  If
pursuant to the Estimate Statement an Estimated Excess is calculated for the
then-current calendar year, Tenant shall pay, with its next installment of
monthly Basic Rental due, a fraction of the Estimated Excess for the
then-current calendar year (reduced by any amounts paid pursuant to the last
sentence of this Section 3(d)(ii)).  Such fraction shall have as its numerator
the number of months which have elapsed in such current calendar year to the
month of such payment, both months inclusive, and shall have twelve (12) as its
denominator.  Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.
 
(iii)           In addition, Landlord shall endeavor to give to Tenant as soon
as reasonably practicable following the end of each calendar year, a statement
(the "Statement") which shall state the Direct Costs incurred or accrued for
such preceding calendar year, and which shall indicate the amount, if any, of
the Excess.  Upon receipt of the Statement for each calendar year during the
Term, if amounts paid by Tenant as Estimated Excess are less than the actual
Excess as specified on the Statement, Tenant shall pay, with its next
installment of monthly Basic Rental due, the full amount of the Excess for such
calendar year, less the amounts, if any, paid during such calendar year as
Estimated Excess.  If, however, the Statement indicates that amounts paid by
Tenant as Estimated Excess are greater than the actual Excess as specified on
the Statement, such overpayment shall be credited against Tenant's next
installments of Estimated Excess.  The failure of Landlord to timely furnish the
Statement for any calendar year shall not prejudice Landlord from enforcing its
rights under this Article 3, once such Statement has been delivered.  Even
though the Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, if an Excess is present,
Tenant shall immediately pay to Landlord an amount as calculated pursuant to the
provisions of this Article 3(d).  The provisions of this Section 3(d)(iii) shall
survive the expiration or earlier termination of the Term.
 
(iv)           Within one hundred twenty (120) days after receipt of a Statement
by Tenant ("Review Period"), if Tenant disputes the amount set forth in the
Statement, Tenant's employees or an independent certified public accountant
(which accountant is a member of a nationally or regionally recognized
accounting firm and is hired on a non-contingency fee basis), designated by
Tenant, may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord's records at Landlord's offices, provided that Tenant is not
then in default after expiration of all applicable cure periods of any
obligation under this Lease (including, but not limited to, the payment of the
amount in dispute) and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord's records in strict
confidence.  Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord's records one (1) time during any twelve (12) month
period.  Tenant's failure to dispute the amounts set forth in any Statement
within the Review Period shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement.  If after such inspection, but within
thirty (30) days after the Review Period, Tenant notifies Landlord in writing
that Tenant still disputes such amounts, a certification as to the proper amount
shall be made in accordance with Landlord's standard accounting practices, at
Tenant's expense, by an independent certified public accountant selected by
Landlord and who is a member of a nationally or regionally recognized accounting
firm, which certification shall be binding upon Landlord and Tenant.  Landlord
shall cooperate in good faith with Tenant and the accountant to show Tenant and
the accountant the information upon which the certification is to be
based.  However, if such certification by the accountant proves that the Direct
Costs set forth in the Statement were overstated by more than five percent (5%),
then the cost of the accountant and the cost of such certification shall be paid
for by Landlord.  Promptly following the parties receipt of such certification,
the parties shall make such appropriate payments or reimbursements, as the case
may be, to each other, as are determined to be owing pursuant to such
certification.  Tenant agrees that this section shall be the sole method to be
used by Tenant to dispute the amount of any Direct Costs payable by Tenant
pursuant to the terms of this Lease, and Tenant hereby waives any other rights
at law or in equity relating thereto.
 
(v)           If the Project is a part of a multi-building development (the
"Development"), those Direct Costs attributable to such development as a whole
(and not attributable solely to any individual building therein) shall be
allocated by Landlord to the Project and to the other buildings within such
development on an equitable basis.
 
 
(e)
Tenant's Payment of Certain Tax Costs

.  In the event that, after the Commencement Date, during the first twelve (12)
months of the initial Term only (and not any extension or renewal of the initial
Term), the Project is reassessed (the "Reassessment") for real estate tax
purposes by the appropriate governmental authority pursuant to the terms of
Proposition 13, then the terms of this Section 3(e) shall apply to such
Reassessment of the Project.


(i)            The Tax Increase.  For purposes of this Section 3(e), the term
"Tax Increase" shall mean that portion of Tax Costs, as calculated immediately
following the Reassessment, which is attributable solely to the
Reassessment.  Accordingly, the term "Tax Increase" shall not include any
portion of Tax Costs which (A) is attributable to the initial assessment of the
value of the Real Property or the Project, the base, shell and core of the
Project or the tenant improvements located in the Project, (B) is attributable
to assessments which were pending immediately prior to the Reassessment which
assessments were conducted during, and included in, such Reassessment, or which
assessments were otherwise rendered unnecessary following the Reassessment, or
(C) is attributable to the annual inflationary increase of real estate taxes
(currently two percent (2.0%) per annum).


(ii)            Protection.  During the first twelve (12) months of the initial
Term only (and not any extension or renewal thereof), Tenant shall not be
obligated to pay any portion of the Tax Increase.


(iii)            Landlord's Right to Purchase the Proposition 13 Protection
Amount.  The amount of Tax Costs which Tenant is not obligated to pay or will
not be obligated to pay during the Term in connection with a Reassessment
pursuant to the terms of this Section 3(e) shall be sometimes referred to
hereafter as a "Proposition 13 Protection Amount".  If the occurrence of a
Reassessment is reasonably foreseeable by Landlord and the Proposition 13
Protection Amount attributable to such Reassessment can be reasonably quantified
or estimated for each calendar year commencing with the year in which the
Reassessment will occur, the terms of this Section 3(e)(iii) shall apply to each
such Reassessment.  Upon notice to Tenant, Landlord shall have the right (but
not the obligation) to purchase the Proposition 13 Protection Amount relating to
the Reassessment, at any time during the Term, by paying to Tenant an amount
equal to the "Proposition 13 Purchase Price", as that term is defined below.  As
used herein, "Proposition 13 Purchase Price" shall mean the present value of the
Proposition 13 Protection Amount remaining during the Term, as of the date of
payment of the Proposition 13 Purchase Price by Landlord.  Such present value
shall be calculated (i) by using the portion of the Proposition 13 Protection
Amount attributable to each remaining year of the Term (as though the portion of
such Proposition 13 Protection Amount benefited Tenant at the end of each Lease
Year), as the amounts to be discounted, and (ii) by using discount rates for
each amount to be discounted equal to (A) the average rates of yield for United
States Treasury Obligations with maturity dates as close as reasonably possible
to the end of each Lease Year during which the portions of the Proposition 13
Protection Amount would have benefited Tenant, which rates shall be those in
effect as of Landlord’s exercise of its right to purchase as set forth in this
subsection (iii), plus (B) two percent (2%) per annum.  Upon such payment of the
Proposition 13 Purchase Price, the provisions of Section 3(e)(ii) of this Lease
shall not apply to any Tax Increase attributable to the Applicable Reassessment
and Tenant shall have no further protection whatsoever under this Section
3(e).  Since Landlord will be estimating the Proposition 13 Purchase Price
because a Reassessment has not yet occurred, then when such Reassessment occurs,
if Landlord has underestimated the Proposition 13 Purchase Price, Tenant's Basic
Rental next due shall be credited with the amount of such underestimation, and
if Landlord overestimates the Proposition 13 Purchase Price, then Tenant shall
pay the amount of the overestimation to Landlord within thirty (30) days after
demand.
 
ARTICLE 4
 


 
SECURITY DEPOSIT
 
Tenant shall deposit with Landlord the sum set forth in Article 1.F. of the
Basic Lease Provisions as security for the full and faithful performance of
every provision of this Lease to be performed by Tenant in accordance with the
terms of such Article 1.F.  If Tenant breaches any provision of this Lease,
including but not limited to the payment of rent, Landlord may use all or any
part of this security deposit for the payment of any rent or any other sums in
default, or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant's default.  If any portion of said deposit is so
used or applied, Tenant shall, within five (5) days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
security deposit to its full amount.  Tenant agrees that Landlord shall not be
required to keep the security deposit in trust, segregate it or keep it separate
from Landlord's general funds, but Landlord may commingle the security deposit
with its general funds and Tenant shall not be entitled to interest on such
deposit.  At the expiration of the Lease Term, and provided there exists no
default by Tenant hereunder, the security deposit or any balance thereof shall
be returned to Tenant (or, at Landlord's option, to Tenant's "Transferee," as
such term is defined in Article 15 below), provided that subsequent to the
expiration of this Lease, Landlord may retain from said security deposit (i) an
amount reasonably estimated by Landlord to cover potential Direct Cost
reconciliation payments due with respect to the calendar year in which this
Lease terminates or expires (such amount so retained shall not, in any event,
exceed ten percent (10%) of estimated Direct Cost payments due from Tenant for
such calendar year through the date of expiration or earlier termination of this
Lease and any amounts so retained and not applied to such reconciliation shall
be returned to Tenant within thirty (30) days after Landlord's delivery of the
Statement for such calendar year), (ii) any and all amounts reasonably estimated
by Landlord to cover the anticipated costs to be incurred by Landlord to remove
any signage provided to Tenant under this Lease, to remove cabling and other
items required to be removed by Tenant under Article 29(b) below and to repair
any damage caused by such removal (in which case any excess amount so retained
by Landlord shall be returned to Tenant within thirty (30) days after such
removal and repair), and (iii) any and all amounts permitted by law or this
Article 4.  Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code and all other provisions of law, now or hereafter in
effect, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified in this Article 4 above and/or
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the acts or omissions of Tenant
or any officer, employee, agent, contractor or invitee of Tenant.
 
ARTICLE 5
 


 
HOLDING OVER
 
Should Tenant, without Landlord's written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance upon each and all of
the terms herein provided as may be applicable to such a tenancy and any such
holding over shall not constitute an extension of this Lease.  During such
holding over, Tenant shall pay in advance, monthly, Basic Rental at a rate equal
to one hundred fifty percent (150%) of the rate in effect for the last month of
the Term of this Lease, in addition to, and not in lieu of, all other payments
required to be made by Tenant hereunder including but not limited to Tenant's
Proportionate Share of any increase in Direct Costs.  Nothing contained in this
Article 5 shall be construed as consent by Landlord to any holding over of the
Premises by Tenant, and Landlord expressly reserves the right to require Tenant
to surrender possession of the Premises to Landlord as provided in this Lease
upon the expiration or earlier termination of the Term.  If Tenant fails to
surrender the Premises upon the expiration or termination of this Lease, Tenant
agrees to indemnify, defend and hold Landlord harmless from all costs, loss,
expense or liability, including without limitation, claims made by any
succeeding tenant and real estate brokers claims and attorney's fees and costs.
 
ARTICLE 6
 


 
OTHER TAXES
 
Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises.  In the event any or all of Tenant's trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant's property or above-standard
improvements.  Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of the letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted.  In addition to Tenant’s obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before
delinquency.  Notwithstanding anything to the contrary contained herein, any
sums payable by Tenant under this Article 6 shall not be included in the
computation of "Tax Costs."
 
ARTICLE 7
 


 
USE
 
Tenant shall use and occupy the Premises only for the use set forth in
Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be used or occupied for any other purpose without
the prior written consent of Landlord, which consent may be given or withheld in
Landlord's sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to interfere with or infringe upon the
rights of other tenants or occupants in the Project.  Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes, ordinances,
governmental regulations or requirements now in force or which may hereafter be
in force relating to or affecting (i) the condition, use or occupancy of the
Premises or the Project (excluding structural changes to the Project not related
to Tenant's particular use of the Premises), and (ii) improvements installed or
constructed in the Premises by or for the benefit of Tenant.  Tenant shall not
place a load upon the floor of the Premises which exceeds the load per square
foot which such floor was designed to carry and which is allowed by law.  Tenant
shall not do or permit to be done anything which would invalidate or increase
the cost of any fire and extended coverage insurance policy covering the Project
and/or the property located therein and Tenant shall comply with all rules,
orders, regulations and requirements of any organization which sets out
standards, requirements or recommendations commonly referred to by major fire
insurance underwriters, and Tenant shall promptly upon demand reimburse Landlord
for any additional premium charges for any such insurance policy assessed or
increased by reason of Tenant's failure to comply with the provisions of this
Article.
 
ARTICLE 8
 


 
CONDITION OF PREMISES
 
Tenant hereby agrees that the Premises shall be taken "as is", "with all
faults", "without any representations or warranties", and Tenant hereby agrees
and warrants that it has investigated and inspected the condition of the
Premises and the suitability of same for Tenant's purposes, and Tenant does
hereby waive and disclaim any objection to, cause of action based upon, or claim
that its obligations hereunder should be reduced or limited because of the
condition of the Premises or the Project or the suitability of same for Tenant's
purposes.  Tenant acknowledges that neither Landlord nor any agent nor any
employee of Landlord has made any representations or warranty with respect to
the Premises or the Project or with respect to the suitability of either for the
conduct of Tenant's business and Tenant expressly warrants and represents that
Tenant has relied solely on its own investigation and inspection of the Premises
and the Project in its decision to enter into this Lease and let the Premises in
the above-described condition.  The Premises shall be initially improved as
provided in, and subject to, the terms and conditions of the immediately
following paragraph.  The existing leasehold improvements in the Premises as of
the date of this Lease, together with the Improvements (as defined below) may be
collectively referred to herein as the "Tenant Improvements."  The taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Project were at such time in satisfactory condition.  Tenant
hereby waives subsection 1 of Section 1932 and Sections 1941 and 1942 of the
Civil Code of California or any successor provision of law.
 
Notwithstanding the foregoing, Landlord agrees to deliver the Premises to Tenant
with the electrical outlets, plumbing and HVAC system serving the Premises in
good working order and condition.
 
ARTICLE 9
 


 
REPAIRS AND ALTERATIONS
 
(a)           Landlord's Obligation. Landlord shall maintain the structural
portions of the Project, including the foundation, floor/ceiling slabs, roof,
curtain wall, exterior glass, columns, beams, shafts, stairs, stairwells,
elevator cabs and common areas, and shall also maintain and repair the base
building mechanical, electrical, life safety, plumbing, sprinkler systems and
heating, ventilating and air-conditioning systems.
 
(b)           Tenant's Obligation. Except as expressly provided as Landlord's
obligation in this Article 9, Tenant shall keep the Premises in good condition
and repair.  All damage or injury to the Premises or the Project resulting from
the act or negligence of Tenant, its employees, agents or visitors, guests,
invitees or licensees, or by the use of the Premises, shall be promptly repaired
by Tenant at its sole cost and expense, to the satisfaction of Landlord;
provided, however, that for damage to the Project as a result of casualty or for
any repairs that may impact the mechanical, electrical, plumbing, heating,
ventilation or air-conditioning systems of the Project, Landlord shall have the
right (but not the obligation) to select the contractor and oversee all such
repairs.  Landlord may make any repairs which are not promptly made by Tenant
after Tenant's receipt of written notice and the reasonable opportunity of
Tenant to make said repair within five (5) business days from receipt of said
written notice, and charge Tenant for the cost thereof, which cost shall be paid
by Tenant within five (5) days from invoice from Landlord.  Tenant shall be
responsible for the design and function of all non-standard improvements of the
Premises, whether or not installed by Landlord at Tenant's request.  Tenant
waives all rights to make repairs at the expense of Landlord, or to deduct the
cost thereof from the rent.
 
(c)           Alterations. Tenant shall make no alterations, installations,
changes or additions in or to the Premises or the Project (collectively,
"Alterations") without Landlord's prior written consent, not to be unreasonably
withheld or delayed, except that Landlord's consent may be withheld in its sole
and absolute discretion with respect to Alterations that may affect the Project
structure, systems, equipment and/or exterior.  Notwithstanding the foregoing,
Tenant may make strictly cosmetic changes to the finish work in the Premises,
not including any changes affecting the Project structure, appearance, or
systems and equipment, without Landlord's consent, provided that the aggregate
cost of any such changes does not exceed Ten Thousand Dollars ($10,000.00) in
any twelve (12) month period, and such changes do not require any substantial
modifications to the Premises.  Tenant shall give Landlord at least ten (10)
days prior notice of such cosmetic Alterations, which notice shall be
accompanied by reasonably adequate evidence that such changes meet the criteria
contained in this Article 9.  Any Alterations approved by Landlord must be
performed in accordance with the terms hereof, using only contractors or
mechanics approved by Landlord in writing and upon the approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question, to be prepared and submitted by Tenant at its sole
cost and expense.  Tenant shall at its sole cost and expense obtain all
necessary approvals and permits pertaining to any Alterations approved by
Landlord.  Tenant shall cause all Alterations to be performed in a good and
workmanlike manner, in conformance with all applicable federal, state, county
and municipal laws, rules and regulations, pursuant to a valid building permit,
and in conformance with Landlord's construction rules and regulations.  If
Landlord, in approving any Alterations, specifies a commencement date therefor,
Tenant shall not commence any work with respect to such Alterations prior to
such date.  Tenant hereby agrees to indemnify, defend, and  hold Landlord free
and harmless from all liens and claims of lien, and all other liability, claims
and demands arising out of any work done or material supplied to the Premises by
or at the request of Tenant in connection with any Alterations.
 
(d)           Insurance; Liens.  Prior to the commencement of any Alterations,
Tenant shall provide Landlord with evidence that Tenant carries "Builder's All
Risk" insurance in an amount approved by Landlord covering the construction of
such Alterations, and such other insurance as Landlord may reasonably require,
it being understood that all such Alterations shall be insured by Tenant
pursuant to Article 14 of this Lease immediately upon completion thereof.  In
addition, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien free completion of such Alterations and
naming Landlord as a co-obligee.
 
(e)           Costs and Fees; Removal.  If permitted Alterations are made, they
shall be made at Tenant's sole cost and expense and shall be and become the
property of Landlord, except that Landlord may, by written notice to Tenant
given prior to the end of the Term, require Tenant at Tenant's expense to remove
all partitions, counters, railings, cabling and other Alterations installed by
Tenant, and to repair any damage to the Premises and the Project caused by such
removal.  Any and all costs attributable to or related to the applicable
building codes of the city in which the Project is located (or any other
authority having jurisdiction over the Project) arising from Tenant's plans,
specifications, improvements, Alterations or otherwise shall be paid by Tenant
at its sole cost and expense. Notwithstanding any contrary provision contained
in this Lease, provided that Tenant repairs any damage caused by such removal,
at Tenant's sole cost and expense, Tenant shall have the right to remove
Tenant's personal property, fixtures and equipment from the Premises upon the
expiration or earlier termination of this Lease, even if such items are affixed
to the Premises.  The construction of initial improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 9.
 
(f)           Security System.  Landlord hereby grants Tenant the right, at
Tenant's cost and expense, install a security system in the Premises ("Tenant's
Security System") which serves the Premises only; provided, however, if Tenant's
Security System ties into the Project's security system, Tenant shall coordinate
the installation and operation of Tenant's Security System with Landlord to
assure that Tenant's Security System is compatible with the Project's security
system and the other systems and equipment of the Project.  Tenant may install
any security system selected by Tenant provided that such Tenant's Security
System (i) does not create an adverse effect on the structural integrity of the
Project, (ii) is in compliance with applicable governmental laws, rules, and
regulations, (iii) does not create an adverse effect on the Project's systems or
equipment, (iv) does not unreasonably interfere with the normal and customary
office operations of any other tenant of the Project or (v) does not adversely
effect Landlord's ability to operate the Project including the security system
of the Project.  If any of the conditions set forth in items (i) through (v),
above, are not satisfied, then Tenant shall not be permitted to install or
operate Tenant's Security System.  Tenant shall be solely responsible, at
Tenant's sole cost and expense, for the installation, monitoring, operation and
removal of Tenant's Security System.  Tenant shall provide Landlord with any
information reasonably required regarding Tenant's Security System so that,
except for any portion of the Premises with restricted access as required by
applicable governmental laws, rules or regulations (including, without
limitation, any vault located within the Premises), the Project janitorial staff
may enter the Premises for the purpose of cleaning the Premises and so that
Landlord may have access to the Premises in the event of an emergency.  Tenant
shall, at Tenant's sole cost and expense, remove Tenant's Security System upon
the expiration or earlier termination of this Lease and repair any damage
resulting from such removal.
 
(g)           Secured Area.  Notwithstanding any contrary provision contained in
this Lease, Tenant shall be entitled, during the Term, to designate a reasonable
portion of the Premises as a "Secured Area" and to install door locks or other
access control systems as necessary to secure such Secured Area, provided that
Tenant gives Landlord prior written notice of Tenant's designation of such
Secured Area and that such Secured Area shall be used by Tenant solely for the
purpose of securing certain valuable property or confidential
information.  Tenant hereby agrees and acknowledges that Landlord shall have no
obligation to perform janitorial services in such Secured Area unless Tenant
provides Landlord a written request for same and provides Landlord with access
to such Secured Area (by providing Landlord a key or other device, by scheduling
Landlord's entry with an escort or otherwise at times designated by
Landlord).  Landlord shall have the right to use reasonable force to gain access
to such Secured Area in the case of emergency and Landlord shall have no
liability whatsoever to Tenant in connection therewith.  Landlord and Tenant
hereby agree and acknowledge that, except as provided in the immediately
preceding sentence, Landlord shall enter such Secured Area only upon one (1)
business days' prior notice to Tenant and only after providing Tenant with the
opportunity to have a representative of Tenant present as an escort.  Landlord
and Tenant hereby agree to use commercially reasonable efforts to schedule any
such entries into the Secured Area by Landlord at times that are mutually
convenient to both Landlord and Tenant, taking into consideration the nature of
Tenant's operations in the Premises.  Tenant agrees that Tenant shall be
responsible, at its sole cost and expense, for complying with all applicable
laws regarding such Secured Area and that such Secured Area is subject to the
indemnification provisions of Article 13 below.
 
ARTICLE 10
 


 
LIENS
 
Tenant shall keep the Premises and the Project free from any mechanics' liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys' fees and
costs incurred by Landlord in connection with any such claim or action.  Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days' written notice of
the proposed commencement of such work (to afford Landlord an opportunity to
post appropriate notices of non-responsibility).  In the event that there shall
be recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall not be removed or discharged within ten (10) days of filing, Landlord
shall have the right but not the obligation to pay and discharge said lien
without regard to whether such lien shall be lawful or correct, or to require
that Tenant promptly deposit with Landlord in cash, lawful money of the United
States, one hundred fifty percent (150%) of the amount of such claim, which sum
may be retained by Landlord until such claim shall have been removed of record
or until judgment shall have been rendered on such claim and such judgment shall
have become final, at which time Landlord shall have the right to apply such
deposit in discharge of the judgment on said claim and any costs, including
attorneys' fees and costs incurred by Landlord, and shall remit the balance
thereof to Tenant.
 
ARTICLE 11
 


 
PROJECT SERVICES
 
(a)           Basic Services. Landlord agrees to furnish to the Premises, at a
cost to be included in Operating Costs, from 8:00 a.m. to 6:00 p.m. Mondays
through Fridays and 9:00 a.m. to 1:00 p.m. on Saturdays, excepting local and
national holidays, air conditioning and heat all in such reasonable quantities
as in the judgment of Landlord is reasonably necessary for the comfortable
occupancy of the Premises.  In addition, Landlord shall provide electric current
for normal lighting and normal office machines, elevator service and water on
the same floor as the Premises for lavatory and drinking purposes in such
reasonable quantities as in the judgment of Landlord is reasonably necessary for
general office use and in compliance with applicable codes.  Janitorial and
maintenance services shall be furnished five (5) days per week, excepting local
and national holidays.  Tenant shall comply with all rules and regulations which
Landlord may establish for the proper functioning and protection of the common
area air conditioning, heating, elevator, electrical, intrabuilding cabling and
wiring and plumbing systems.  Landlord shall not be liable for, and there shall
be no rent abatement as a result of, any stoppage, reduction or interruption of
any such services caused by governmental rules, regulations or ordinances, riot,
strike, labor disputes, breakdowns, accidents, necessary repairs or other
cause.  Except as specifically provided in this Article 11, Tenant agrees to pay
for all utilities and other services utilized by Tenant and any additional
building services furnished to Tenant which are not uniformly furnished to all
tenants of the Project, at the rate generally charged by Landlord to tenants of
the Project for such utilities or services.
 
(b)           Excess Usage. Tenant will not, without the prior written consent
of Landlord, use any apparatus or device in the Premises which will in any way
increase the amount of electricity or water usually furnished or supplied for
use of the Premises as general office space; nor connect any apparatus, machine
or device with water pipes or electric current (except through existing
electrical outlets in the Premises), for the purpose of using electric current
or water.
 
(c)           Additional Electrical Service. If Tenant shall require electric
current in excess of that which Landlord is obligated to furnish under
Article 11(a) above, Tenant shall first obtain the written consent of Landlord,
which Landlord may refuse in its sole and absolute discretion.  Additionally,
Landlord may cause an electric current meter or submeter to be installed in or
about the Premises to measure the amount of any such excess electric current
consumed by Tenant in the Premises.  The cost of any such meter and of
installation, maintenance and repair thereof shall be paid for by Tenant and
Tenant agrees to pay to Landlord, promptly upon demand therefor by Landlord, for
all such excess electric current consumed by any such use as shown by said meter
at the rates charged for such service by the city in which the Project is
located or the local public utility, as the case may be, furnishing the same,
plus any additional expense incurred by Landlord in keeping account of the
electric current so consumed.
 
(d)           HVAC Balance. If any lights, machines or equipment (including but
not limited to computers and computer systems and appurtenances) are used by
Tenant in the Premises which materially affect the temperature otherwise
maintained by the air conditioning system, or generate substantially more heat
in the Premises than would be generated by the building standard lights and
usual office equipment, Landlord shall have the right to install any machinery
and equipment which Landlord reasonably deems necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord upon demand by Landlord.
 
(e)           Telecommunications. Upon request from Tenant from time to time,
Landlord will provide Tenant with a listing of telecommunications and media
service providers serving the Project, and Tenant shall have the right to
contract directly with the providers of its choice.  If Tenant wishes to
contract with or obtain service from any provider which does not currently serve
the Project or wishes to obtain from an existing carrier services which will
require the installation of additional equipment, such provider must, prior to
providing service, enter into a written agreement with Landlord setting forth
the terms and conditions of the access to be granted to such provider.  In
considering the installation of any new or additional telecommunications cabling
or equipment at the Project, Landlord will consider all relevant factors in a
reasonable and non-discriminatory manner, including, without limitation, the
existing availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations.  Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project.  In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project.  All such installations shall be subject
to Landlord's prior approval, which shall not be unreasonably withheld, and
shall be performed in accordance with the terms of Article 9.  If Landlord
approves the proposed installations in accordance with the foregoing, Landlord
will deliver its standard form agreement upon request and will use commercially
reasonable efforts to promptly enter into an agreement on reasonable and
non-discriminatory terms with a qualified, licensed and reputable carrier
confirming the terms of installation and operation of telecommunications
equipment consistent with the foregoing.
 
(f)           After-Hours Use. If Tenant requires heating, ventilation and/or
air conditioning during times other than the times provided in Article 11(a)
above, Tenant shall give Landlord such advance notice as Landlord shall
reasonably require and shall pay Landlord's standard charge for such after-hours
use.
 
(g)           Reasonable Charges. Landlord may impose a reasonable charge for
any utilities or services (other than electric current and heating, ventilation
and/or air conditioning which shall be governed by Articles 11(c) and (f) above)
utilized by Tenant in excess of the amount or type that Landlord reasonably
determines is typical for general office use.
 
(h)           Sole Electrical Representative. Tenant agrees that Landlord shall
be the sole and exclusive representative with respect to, and shall maintain
exclusive control over, the reception, utilization and distribution of
electrical power, regardless of point or means of origin, use or
generation.  Tenant shall not have the right to contract directly with any
provider of electrical power or services.
 
(i)           Supplemental Power.  In the event that Tenant desires, at any
time, to install any supplemental power supply at the Project (“Supplemental
Power Equipment”), Landlord shall have the right, in its sole and absolute
discretion, (i) to grant or withhold its consent to the installation of such
Supplemental Power Equipment, and (ii) to designate a Landlord-affiliated entity
to perform all work relating to the design and installation of such Supplemental
Power Equipment.
 
ARTICLE 12


RIGHTS OF LANDLORD
 
(a)           Right of Entry. Except to the extent expressly set forth to the
contrary in Section 9(g) above, Landlord and its agents shall have the right to
enter the Premises at all reasonable times, for the purpose of cleaning the
Premises, examining or inspecting the same, serving or posting and keeping
posted thereon notices as provided by law, or which Landlord deems necessary for
the protection of Landlord or the Project, showing the same to prospective
tenants, lenders or purchasers of the Project, in the case of an emergency, and
for making such alterations, repairs, improvements or additions to the Premises
or to the Project as Landlord may deem necessary or desirable.  If Tenant shall
not be personally present to open and permit an entry into the Premises at any
time when such an entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key, or may forcibly enter in the case
of an emergency, in each event without liability to Tenant and without affecting
this Lease.
 
(b)           Maintenance Work. Landlord reserves the right from time to time,
but subject to payment by and/or reimbursement from Tenant as otherwise provided
herein: (i) to install, use, maintain, repair, replace, relocate and control for
service to the Premises and/or other parts of the Project pipes, ducts,
conduits, wires, cabling, appurtenant fixtures, equipment spaces and mechanical
systems, wherever located in the Premises or the Project, (ii) to alter, close
or relocate any facility in the Premises or the common areas or otherwise
conduct any of the above activities for the purpose of complying with a general
plan for fire/life safety for the Project or otherwise, and (iii) to comply with
any federal, state or local law, rule or order.  Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as is reasonably
practicable, but in no event shall Tenant be permitted to withhold or reduce
Basic Rental or other charges due hereunder as a result of same, make any claim
for constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant's business and/or operations.
 
(c)           Rooftop. If Tenant desires to use the rooftop of the Project for
any purpose, including the installation of communication equipment to be used
from the Premises, such rights will be granted in Landlord's sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time.  Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease.
 
ARTICLE 13
 


 
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY
 
(a)           Indemnity.  Tenant shall indemnify, defend and hold Landlord, its
subsidiaries, partners, affiliates and their respective officers, directors,
employees and contractors (collectively, "Landlord Parties") harmless from any
and all loss, cost, damage, expense and liability (including, without
limitation, court costs and reasonable attorneys’ fees) incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), Tenant's use of the Premises or the Project or
from the conduct of Tenant’s business or from any breach or default in the
performance of any obligation on Tenant's part to be performed under this Lease
or arising from any acts, omissions, negligence or willful misconduct of Tenant
or any of its agents, contractors, employees or invitees, patrons, customers or
members in or about the Project.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
(including, without limitation, any injury resulting from a slip and fall in,
upon or about the Premises), and Tenant hereby waives all claims in respect
thereof against Landlord and the Landlord Parties, excepting where the damage is
caused solely by the negligence or willful misconduct of Landlord or the
Landlord Parties.
 
(b)           Exemption of Landlord from Liability.  Landlord and the Landlord
Parties shall not be liable for injury to Tenant's business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities).  Further, Landlord and the Landlord
Parties shall not be liable for damage or injury that may be sustained in, upon
or about the Premises by Tenant, its employees, invitees, customers, agents, or
contractors, or any other person, except to the extent such damage or injury
results from the negligence or willful misconduct of Landlord or the Landlord
Parties.  Landlord and the Landlord Parties shall not be liable to Tenant for
any damages arising from any willful or negligent action or inaction of any
other tenant of the Project.
 
(c)           Security. Tenant acknowledges that Landlord's election whether or
not to provide any type of mechanical surveillance or security personnel
whatsoever in the Project is solely within Landlord's discretion; Landlord and
the Landlord Parties shall have no liability in connection with the provision,
or lack, of such services, and Tenant hereby agrees to hold Landlord and the
Landlord Parties harmless with regard to any such potential claim.  Landlord and
the Landlord Parties shall not be liable for losses due to theft, vandalism, or
like causes.  Tenant shall defend, indemnify, and hold Landlord and the Landlord
Parties harmless from any such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant.
 
ARTICLE 14
 


 
INSURANCE
 
(a)           Tenant's Insurance.  Tenant, shall at all times during the Term of
this Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage:  (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, owners and contractors
protective coverage if applicable, blanket contractual coverage including both
oral and written contracts, and personal injury coverage, covering the insuring
provisions of this Lease and the performance of Tenant of the indemnity and
exemption of Landlord from liability agreements set forth in Article 13 hereof;
(ii) a policy of standard fire written on special form,  (all risks), including
a vandalism and malicious mischief, sprinkler leakage coverage and earthquake
sprinkler leakage where sprinklers are provided in an amount equal to the full
replacement value new without deduction for depreciation of all (A) Tenant
Improvements, Alterations, fixtures and other improvements in the Premises,
including but not limited to all mechanical, plumbing, heating, ventilating, air
conditioning, electrical, telecommunication and other equipment, systems and
facilities, and (B) trade fixtures, furniture, equipment and other personal
property installed by or at the expense of Tenant; (iii) Worker's Compensation
coverage as required by law; and (iv) business interruption, loss of income and
extra expense insurance covering any failure or interruption of Tenant's
business equipment (including, without limitation, telecommunications
equipment)  covering all other perils, failures or interruptions sufficient to
cover a period of interruption of not less than twelve (12) months.
 
 (b)           Form of Policies.  The aforementioned minimum limits of policies
and Tenant's procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder.  The Commercial General Liability Insurance
policy shall name the Landlord Parties, Landlord's lender(s) and such other
persons or firms as Landlord specifies from time to time, as additional
insured’s. All such insurance policies carried by Tenant shall be with companies
having a rating of not less than A-VIII in Best's Insurance Guide.  Tenant shall
furnish to Landlord, from the insurance companies, or cause the insurance
companies to furnish, certificates of coverage.  The deductible under each such
policy shall in no event exceed $5,000.00.  No such policy shall be cancelable
except after thirty (30) days prior written notice or ten (10) days of
non-payment of premiums to Landlord by the insurer.  All such policies shall be
endorsed to agree that Tenant's policy is primary and that any insurance carried
by Landlord is excess and not contributing with any Tenant insurance requirement
hereunder.  Tenant shall, furnish Landlord with renewals or binders upon
issuance of renewal.  Tenant agrees that if Tenant does not take out and
maintain such insurance or furnish Landlord with renewals or binders in a timely
manner, Landlord may (but shall not be required to) procure said insurance on
Tenant's behalf and charge Tenant the cost thereof, which amount shall be
payable by Tenant upon demand with interest (at the rate set forth in
Section 20(e) below) from the date such sums are extended.  Tenant shall have
the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.
 
(c)           Landlord's Insurance.  Landlord may, as a cost to be included in
Operating Costs, procure and maintain at all times during the Term of this
Lease, a policy or policies of insurance covering loss or damage to the Project
in the amount of the full replacement costs without deduction for depreciation
thereof, providing protection against all perils included within the
classification of fire and extended coverage, vandalism coverage and malicious
mischief, sprinkler leakage, water damage, and special extended coverage on the
building.  Additionally, Landlord may carry:  (i) Bodily Injury and Property
Damage Liability Insurance and/or Excess Liability Coverage Insurance; and
(ii) Earthquake and/or Flood Damage Insurance; and (iii) Rental Income
Insurance; and (iv) any other forms of insurance Landlord may deem appropriate
or any lender may require.  The costs of all insurance carried by Landlord shall
be included in Operating Costs.
 
(d)           Waiver of Subrogation.  Landlord and Tenant each agree to require
their respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), waive any rights of
subrogation that such companies may have against the other party.  Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.
 
(e)           Compliance with Law.  Tenant agrees that it will not, at any time,
during the Term of this Lease, carry any stock of goods or do anything in or
about the Premises that will in any way tend to increase the insurance rates
upon the Project.  Tenant agrees to pay Landlord forthwith upon demand the
amount of any increase in premiums for insurance that may be carried during the
Term of this Lease, or the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
the Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant.  If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction thereover, but nothing herein contained shall be
deemed to constitute Landlord's consent to such overloading.  Tenant shall, at
its own expense, comply with all insurance requirements applicable to the
Premises including without limitation, the installation of fire extinguishers or
an automatic dry chemical extinguishing system.
 
ARTICLE 15
 


 
ASSIGNMENT AND SUBLETTING
 
Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant's employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld.  If Tenant is a corporation, unincorporated association, partnership
or limited liability company, the sale, assignment, transfer or hypothecation of
any class of stock or other ownership interest in such corporation, association,
partnership or limited liability company in excess of forty-nine percent (49%)
in the aggregate shall be deemed a "Transfer" within the meaning and provisions
of this Article 15.  Tenant may transfer its interest pursuant to this Lease
only upon the following express conditions, which conditions are agreed by
Landlord and Tenant to be reasonable.
 
(a)           That the proposed "Transferee" (as hereafter defined) shall be
subject to the prior written consent of Landlord, which consent will not be
unreasonably withheld but, without limiting the generality of the foregoing, it
shall be reasonable for Landlord to deny such consent if:
 
(i)           The use to be made of the Premises by the proposed Transferee is
(a) not generally consistent with the character and nature of all other
tenancies in the Project, or (b) a use which conflicts with any so-called
"exclusive" then in favor of, or for any use which might reasonably be expected
to diminish the rent payable pursuant to any percentage rent lease with another
tenant of the Project or any other buildings which are in the same complex as
the Project, or (c) a use which would be prohibited by any other portion of this
Lease (including but not limited to any Rules and Regulations then in effect);
 
(ii)           The financial responsibility of the proposed Transferee is not
reasonably satisfactory to Landlord or in any event not at least equal to those
which were possessed by Tenant as of the date of execution of this Lease;
 
(iii)           The proposed Transferee is either a governmental agency or
instrumentality thereof; or
 
(iv)           Either the proposed Transferee or any person or entity which
directly or indirectly controls, is controlled by or is under common control
with the proposed Transferee (A) occupies space in the Project at the time of
the request for consent and Landlord has, or will have in the following six (6)
months, comparable space available in the Project or Development (as reasonably
determined by Landlord), or (B) is negotiating with Landlord or has negotiated
with Landlord during the three (3) month period immediately preceding the date
of the proposed Transfer, to lease space in the Project and Landlord has, or
will have in the following six (6) months, comparable space available in the
Project or Development (as reasonably determined by Landlord).
 
(b)           Upon Tenant's submission of a request for Landlord's consent to
any such Transfer, Tenant shall pay to Landlord Landlord's then standard
processing fee and reasonable attorneys' fees and costs incurred in connection
with the proposed Transfer, which the parties hereby stipulate to be $1,500.00,
unless Landlord provides to Tenant evidence that Landlord has incurred greater
costs in connection with the proposed Transfer;
 
(c)           That the proposed Transferee shall execute an agreement pursuant
to which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred; and
 
(d)           That an executed duplicate original of said assignment and
assumption agreement or other transfer on a form reasonably approved by
Landlord, shall be delivered to Landlord within five (5) days after the
execution thereof, and that such transfer shall not be binding upon Landlord
until the delivery thereof to Landlord and the execution and delivery of
Landlord's consent thereto.  It shall be a condition to Landlord's consent to
any subleasing, assignment or other transfer of part or all of Tenant's interest
in the Premises (a "Transfer") that (i) upon Landlord's consent to any Transfer,
Tenant shall pay and continue to pay fifty percent (50%) of any "Transfer
Premium" (defined below), received by Tenant from the transferee; (ii) any
sublessee of part or all of Tenant's interest in the Premises shall agree that
in the event Landlord gives such sublessee notice that Tenant is in default
under this Lease, such sublessee shall thereafter make all sublease or other
payments directly to Landlord, which will be received by Landlord without any
liability whether to honor the sublease or otherwise (except to credit such
payments against sums due under this Lease), and any sublessee shall agree to
attorn to Landlord or its successors and assigns at their request should this
Lease be terminated for any reason, except that in no event shall Landlord or
its successors or assigns be obligated to accept such attornment; (iii) any such
Transfer and consent shall be effected on forms supplied by Landlord and/or its
legal counsel; (iv) Landlord may require that Tenant not then be in default
hereunder in any respect; and (v) Tenant or the proposed subtenant or assignee
(collectively, "Transferee") shall agree to pay Landlord, upon demand, as
Additional Rent, a sum equal to the additional costs, if any, incurred by
Landlord for maintenance and repair as a result of any change in the nature of
occupancy caused by such subletting or assignment.  "Transfer Premium" shall
mean all rent, Additional Rent or other consideration payable by a Transferee in
connection with a Transfer in excess of the Basic Rental and Direct Costs
payable by Tenant under this Lease during the term of the Transfer and if such
Transfer is for less than all of the Premises, the Transfer Premium shall be
calculated on a rentable square foot basis.  "Transfer Premium" shall also
include, but not be limited to, key money (the difference between the Rent due
and payable by Tenant under this Lease and the Rent due and payable by the
Transferee under the assignment or sublease, as the case may be), bonus money or
other cash consideration paid by a Transferee to Tenant in connection with such
Transfer.  Any Transfer of this Lease which is not in compliance with the
provisions of this Article 15 shall be voidable by written notice from Landlord
and shall, at the option of Landlord, terminate this Lease.  In no event shall
the consent by Landlord to any Transfer be construed as relieving Tenant or any
Transferee from obtaining the express written consent of Landlord to any further
Transfer, or as releasing Tenant from any liability or obligation hereunder
whether or not then accrued and Tenant shall continue to be fully liable
therefor.  No collection or acceptance of rent by Landlord from any person other
than Tenant shall be deemed a waiver of any provision of this Article 15 or the
acceptance of any Transferee hereunder, or a release of Tenant (or of any
Transferee of Tenant).  Notwithstanding anything to the contrary in this Lease,
if Tenant or any proposed Transferee claims that Landlord has unreasonably
withheld or delayed its consent under this Article 15 or otherwise has breached
or acted unreasonably under this Article 15, their sole remedies shall be a
declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed Transferee.
 
Notwithstanding anything to the contrary contained in this Article 15, Landlord
shall have the option, by giving written notice to Tenant (a "Recapture Notice")
within thirty (30) days after Landlord's receipt of a request for consent to a
proposed Transfer, to terminate this Lease as to the portion of the Premises
that is the subject of the proposed Transfer.  If this Lease is so terminated
with respect to less than the entire Premises, the Basic Rental and Tenant's
Proportionate Share shall be prorated based on the number of rentable square
feet retained by Tenant as compared to the total number of rentable square feet
previously contained in the Premises, and this Lease as so amended shall
continue thereafter in full force and effect, and upon the request of either
party, the parties shall execute written confirmation of the same.  However, if
Landlord delivers a Recapture Notice to Tenant, Tenant may deliver written
notice to Landlord, within ten (10) days after Tenant's receipt of the Recapture
Notice, stating that Tenant is unconditionally rescinding its request for
consent to the proposed Transfer in question, in which case such Transfer shall
not be consummated and this Lease shall remain in full force and effect as to
the portion of the Premises that was the subject of the Transfer, subject to the
remaining terms of this Lease.  Tenant's failure to so notify Landlord in
writing within said ten (10) day period shall be deemed to constitute Tenant's
election to allow the Recapture Notice to be effective.
 
Notwithstanding the foregoing, an assignment or subletting of all or a portion
of the Premises to an "Affiliate" of Tenant  shall be deemed permitted hereunder
(and shall not require the payment of a Transfer Premium to Landlord and shall
not be subject to Landlord's rights of recapture set forth in the immediately
following paragraph), provided that (i) Tenant notifies Landlord of any such
assignment or sublease at least fifteen (15) days prior to its effective date
and promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such Affiliate, (ii) the net
worth of Tenant's Affiliate immediately after the date of Transfer shall be
reasonably sufficient to satisfy all of the obligations under this Lease,
(iii) such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iv) if the Transfer is an assignment, the
assignee assumes, in full, the obligations of Tenant under this Lease, and if
the Transfer is a sublease, the Transferee executes such documentation
reasonably required by Landlord in connection with the subordination of such
sublease to this Lease, (v) Tenant remains fully liable under this Lease, and
(vi) the use of the Premises remains unchanged and consistent with the character
of a first-class office building.  The term "Affiliate " of Tenant shall mean an
entity which is (a) controlled by, controls, or is under common control with
Tenant; (b) any entity with which Tenant has merged or consolidated, or (c) any
entity which acquires all or substantially all of the assets of Tenant, and
which continues to operate substantially the same business at the Premises as
had been maintained by Tenant.  The term "control," or "controlled" as used in
this paragraph shall mean the ownership, directly or indirectly, of at least
fifty percent (50%) of the voting securities of, or possession of the right to
vote, in the ordinary direction of its affairs, of at least fifty percent (50%)
of the voting interest in, an entity.
 
ARTICLE 16
 


 
DAMAGE OR DESTRUCTION
 
If the Project is damaged by fire or other casualty and the insurance proceeds
have been made available therefor by the holder or holders of any mortgages or
deeds of trust covering the insured Premises or the Project, the damage shall be
repaired by Landlord to the extent such insurance proceeds are available
therefor and provided such repairs can, in Landlord's sole opinion, be completed
within two hundred ten (210) days after the necessity for repairs as a result of
such damage becomes known to Landlord, without the payment of overtime or other
premiums, and until such repairs are completed rent shall be abated in
proportion to the part of the Premises which is unusable by Tenant in the
conduct of its business (but there shall be no abatement of rent by reason of
any portion of the Premises being unusable for a period equal to one (1) day or
less).  However, if the damage is due to the fault or neglect of Tenant, its
employees, agents, contractors, guests, invitees and the like, there shall be no
abatement of rent, unless and to the extent Landlord receives rental income
insurance proceeds.  Upon the occurrence of any damage to the Premises, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Section 14(a)(ii)(A) above; provided, however,
that if the cost of repair of improvements within the Premises by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant's
insurance carrier, as so assigned by Tenant, such excess costs shall be paid by
Tenant to Landlord prior to Landlord's repair of such damage.  If repairs
cannot, in Landlord's opinion, be completed within two hundred ten (210) days
after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the rent shall be abated, if at all, in the
manner provided in this Article 16, or (ii) elect not to effect such repairs and
instead terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after Landlord learns of the necessity for repairs as a
result of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises.  In addition, Landlord may elect to terminate
this Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is not fully covered,
except for deductible amounts, by Landlord's insurance policies.  Finally, if
the Premises or the Project is damaged to any substantial extent during the last
twelve (12) months of the Term and Tenant elects not to exercise any existing
renewal option in its favor (which has not been previously waived or expired),
then notwithstanding anything contained in this Article 16 to the contrary,
Landlord and/or Tenant shall have the option to terminate this Lease by giving
written notice to the other party of the exercise of such option within sixty
(60) days after the parties learn of the necessity for repairs as the result of
such damage.  A total destruction of the Project shall automatically terminate
this Lease.  Except as provided in this Article 16, there shall be no abatement
of rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business or property arising from such damage or destruction or
the making of any repairs, alterations or improvements in or to any portion of
the Project or the Premises or in or to fixtures, appurtenances and equipment
therein.  Tenant understands that Landlord will not carry insurance of any kind
on Tenant's furniture, furnishings, trade fixtures or equipment, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same.  Tenant acknowledges that Tenant shall have no right to any proceeds of
insurance carried by Landlord relating to property damage.  With respect to any
damage which Landlord is obligated to repair or elects to repair, Tenant, as a
material inducement to Landlord entering into this Lease, irrevocably waives and
releases its rights under the provisions of Sections 1932 and 1933 of the
California Civil Code.
 
This paragraph shall apply only in the event of damage or destruction to the
Premises not arising out of the gross negligence or willful misconduct of Tenant
or its agents, employees, licensees, invitees, subtenants, affiliates,
successors, assigns, contractors or subcontractors, where the Premises are
rendered untenantable as a result of the damage or destruction in question and
Landlord does not elect to terminate this Lease pursuant to the provisions
above.  If the estimated completion date of the repairs to the damage or
destruction is greater than two hundred ten (210) days after the date Landlord
learns of the damage, Tenant may elect, no later than thirty (30) days after
Tenant's receipt of a certificate from Landlord describing the scope of the
restoration and repair obligations and estimating the date said obligations are
expected to be substantially completed so Tenant can resume normal business
operations, to terminate this Lease by written notice to Landlord effective as
of the date specified in Tenant's notice, which date shall be not greater than
sixty (60) days after the date of delivery of Tenant's notice.  Furthermore, if
neither Landlord nor Tenant have terminated this Lease and the repairs are not
actually completed within two hundred ten (210) days after the date Landlord
learns of the damage (which two hundred ten (210) day period shall be extended
only by delays resulting from the gross negligence or willful misconduct of
Tenant and/or its agents, employees, licensees, invitees, subtenants,
affiliates, successors, assigns, contractors or subcontractors), Tenant shall
have the right to terminate this Lease within five (5) business days after the
end of such period, by written notice to Landlord (the "Damage Termination
Notice"), effective as of the date set forth in the Damage Termination Notice
(the "Damage Termination Date"), which Damage Termination Date shall not be less
than five (5) business days following the end of such period.  Notwithstanding
the foregoing, if Tenant delivers a Damage Termination Notice to Landlord, then
Landlord shall have the right to suspend the occurrence of the Damage
Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord's receipt of the Damage
Termination Notice, a certificate of Landlord's contractor responsible for the
repair of the damage certifying that it is such contractor's good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date.  If repairs shall be substantially completed prior
to the expiration of such thirty (30) day period, then the Damage Termination
Notice shall be of no force or effect but if the repairs shall not be
substantially completed within such thirty (30) day period, then this Lease
shall terminate upon the expiration of such thirty (30) day period.  If Landlord
undertakes repair and/or restoration pursuant to the provisions above and
thereafter determines that it will not be able to complete the same within the
two hundred ten (210) day period set forth herein, then Landlord shall promptly
notify Tenant thereof and shall provide Tenant with Landlord's revised estimate
of the date upon which Landlord will complete the same ("Revised Completion
Date").  Within fifteen (15) business days after Tenant's receipt of such
notice, Tenant shall have the right, but not the obligation, to elect to
terminate this Lease or to agree to extend the two hundred ten (210) day period
to the Revised Completion Date.  Tenant's failure to elect to terminate or to
extend such time period to the Revised Completion Date by written notice to
Landlord within such fifteen (15) business day period shall be conclusively
deemed to be Tenant's election to extend the time to the Revised Completion
Date.  Upon any such termination of this Lease pursuant to this Article 16,
Tenant shall pay the rent and all other amounts due under this Lease, properly
apportioned up to such date of termination, and both parties hereto shall
thereafter be freed and discharged of all further obligations accruing after
such termination, except as provided for in provisions of this Lease which by
their terms survive the expiration or earlier termination of the Term.
 
ARTICLE 17
 


 
SUBORDINATION
 
This Lease is subject and subordinate to all ground or underlying leases,
mortgages and deeds of trust which affect the property or the Project, including
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that they
desire or require this Lease to be prior and superior thereto, upon written
request of Landlord to Tenant, Tenant agrees to promptly execute, acknowledge
and deliver any and all documents or instruments which Landlord or such lessor,
holder or holders deem necessary or desirable for purposes thereof.  Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases, mortgages or deeds of
trust which may hereafter be executed covering the Premises, the Project or the
property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that Landlord obtains from the lender or other party
in question a written undertaking in favor of Tenant to the effect that such
lender or other party will not disturb Tenant's right of possession under this
Lease if Tenant is not then or thereafter in breach of any covenant or provision
of this Lease.  Tenant agrees, within ten (10) days after Landlord's written
request therefor, to execute, acknowledge and deliver upon request any and all
documents or instruments requested by Landlord or necessary or proper to assure
the subordination of this Lease to any such mortgages, deed of trust, or
leasehold estates.  Tenant agrees that in the event any proceedings are brought
for the foreclosure of any mortgage or deed of trust or any deed in lieu
thereof, to attorn to the purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof as so requested to do so by such
purchaser and to recognize such purchaser as the lessor under this Lease; Tenant
shall, within five (5) days after request execute such further instruments or
assurances as such purchaser may reasonably deem necessary to evidence or
confirm such attornment.  Tenant agrees to provide copies of any notices of
Landlord's default under this Lease to any mortgagee or deed of trust
beneficiary whose address has been provided to Tenant and Tenant shall provide
such mortgagee or deed of trust beneficiary a commercially reasonable time after
receipt of such notice within which to cure any such default.  Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.
 
ARTICLE 18
 


 
EMINENT DOMAIN
 
If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord's option.  No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for loss of goodwill, Tenant's relocation
costs or the interruption of, or damage to, Tenant's business.  In the event of
a partial taking described in this Article 18, or a sale, transfer or conveyance
in lieu thereof, which does not result in a termination of this Lease, the rent
shall be apportioned according to the ratio that the part of the Premises
remaining useable by Tenant bears to the total area of the Premises.  Tenant
hereby waives any and all rights it might otherwise have pursuant to Section
1265.130 of the California Code of Civil Procedure.
 
ARTICLE 19
 


 
DEFAULT
 
Each of the following acts or omissions of Tenant or of any guarantor of
Tenant's performance hereunder, or occurrences, shall constitute an "Event of
Default":
 
(a)           Failure or refusal to pay Basic Rental, Additional Rent or any
other amount to be paid by Tenant to Landlord hereunder within three (3)
calendar days after notice that the same is due or payable hereunder; said three
(3) day period shall be in lieu of, and not in addition to, the notice
requirements of Section 1161 of the California Code of Civil Procedure or any
similar or successor law;
 
(b)           Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default under this Article 19(b), and
except as set forth in items (a) above and (c) through and including (g) below,
failure to perform or observe any other covenant or condition of this Lease to
be performed or observed within thirty (30) days following written notice to
Tenant of such failure ("Default Notice"); provided, however, that if the nature
of Tenant's obligation is such that more than thirty (30) days are required for
performance, then Tenant shall not be in default if Tenant commences performance
within such thirty (30) day period and thereafter diligently prosecutes the same
to completion within sixty (60) days after receipt of the Default Notice.  Such
thirty (30) day notice shall be in lieu of, and not in addition to, any required
under Section 1161 of the California Code of Civil Procedure or any similar or
successor law;
 
(c)           Abandonment or vacating or failure to accept tender of possession
of the Premises or any significant portion thereof;
 
(d)           The taking in execution or by similar process or law (other than
by eminent domain) of the estate hereby created;
 
(e)           The filing by Tenant or any guarantor hereunder in any court
pursuant to any statute of a petition in bankruptcy or insolvency or for
reorganization or arrangement for the appointment of a receiver of all or a
portion of Tenant's property; the filing against Tenant or any guarantor
hereunder of any such petition, or the commencement of a proceeding for the
appointment of a trustee, receiver or liquidator for Tenant, or for any
guarantor hereunder, or of any of the property of either, or a proceeding by any
governmental authority for the dissolution or liquidation of Tenant or any
guarantor hereunder, if such proceeding shall not be dismissed or trusteeship
discontinued within thirty (30) days after commencement of such proceeding or
the appointment of such trustee or receiver; or the making by Tenant or any
guarantor hereunder of an assignment for the benefit of creditors.  Tenant
hereby stipulates to the lifting of the automatic stay in effect and relief from
such stay for Landlord in the event Tenant files a petition under the United
States Bankruptcy laws, for the purpose of Landlord pursuing its rights and
remedies against Tenant and/or a guarantor of this Lease;
 
(f)           Tenant's failure to cause to be released any mechanics liens filed
against the Premises or the Project within ten (10) days after the date the same
shall have been filed or recorded; or
 
(g)           Tenant's failure to observe or perform according to the provisions
of Articles 7, 14, 17 or 25 within two (2) business days after notice from
Landlord.
 
All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.
 
ARTICLE 20
 


 
REMEDIES
 
(a)           Upon the occurrence of an Event of Default under this Lease as
provided in Article 19 hereof, Landlord may exercise all of its remedies as may
be permitted by law, including but not limited to the remedy provided by Section
1951.4 of the California Civil Code, and including without limitation,
terminating this Lease, reentering the Premises and removing all persons and
property therefrom, which property may be stored by Landlord at a warehouse or
elsewhere at the risk, expense and for the account of Tenant.  If Landlord
elects to terminate this Lease, Landlord shall be entitled to recover from
Tenant the aggregate of all amounts permitted by law, including but not limited
to (i) the worth at the time of award of the amount of any unpaid rent which had
been earned at the time of such termination; plus (ii) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus (iii) the worth at the
time of award of the amount by which the unpaid rent for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant's failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, specifically
including but not limited to, tenant improvement expenses, brokerage commissions
and advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and (v) at Landlord's
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time by applicable law.  The term "rent" as used in
this Article 20(a) shall be deemed to be and to mean all sums of every nature
required to be paid by Tenant pursuant to the terms of this Lease, whether to
Landlord or to others.  As used in items (i) and (ii), above, the "worth at the
time of award" shall be computed by allowing interest at the rate set forth in
item (e), below, but in no case greater than the maximum amount of such interest
permitted by law.  As used in item (iii), above, the "worth at the time of
award" shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
 
(b)           Nothing in this Article 20 shall be deemed to affect Landlord's
right to indemnification for liability or liabilities arising prior to the
termination of this Lease for personal injuries or property damage under the
indemnification clause or clauses contained in this Lease.
 
(c)           Notwithstanding anything to the contrary set forth herein,
Landlord's re-entry to perform acts of maintenance or preservation of or in
connection with efforts to relet the Premises or any portion thereof, or the
appointment of a receiver upon Landlord's initiative to protect Landlord's
interest under this Lease shall not terminate Tenant's right to possession of
the Premises or any portion thereof and, until Landlord does elect to terminate
this Lease, this Lease shall continue in full force and effect and Landlord may
enforce all of Landlord's rights and remedies hereunder including, without
limitation, the remedy described in California Civil Code Section 1951.4 (lessor
may continue lease in effect after lessee's breach and abandonment and recover
rent as it becomes due, if Lessee has the right to sublet or assign, subject
only to reasonable limitations).  Accordingly, if Landlord does not elect to
terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all rent as it becomes
due.
 
(d)           All rights, powers and remedies of Landlord hereunder and under
any other agreement now or hereafter in force between Landlord and Tenant shall
be cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord's right to exercise any other right or
remedy.
 
(e)           Any amount due from Tenant to Landlord hereunder which is not paid
when due shall bear interest at the lower of eighteen percent (18%) per annum or
the maximum lawful rate of interest from the due date until paid, unless
otherwise specifically provided herein, but the payment of such interest shall
not excuse or cure any default by Tenant under this Lease.  In addition to such
interest:  (i) if Basic Rental is not paid on or before the fifth (5th) day of
the calendar month for which the same is due, a late charge equal to ten percent
(10%) of the amount overdue or $100, whichever is greater, shall be immediately
due and owing and shall accrue for each calendar month or part thereof until
such rental, including the late charge, is paid in full, which late charge
Tenant hereby agrees is a reasonable estimate of the damages Landlord shall
suffer as a result of Tenant's late payment and (ii) an additional charge of $25
shall be assessed for any check given to Landlord by or on behalf of Tenant
which is not honored by the drawee thereof; which damages include Landlord's
additional administrative and other costs associated with such late payment and
unsatisfied checks and the parties agree that it would be impracticable or
extremely difficult to fix Landlord's actual damage in such event.  Such charges
for interest and late payments and unsatisfied checks are separate and
cumulative and are in addition to and shall not diminish or represent a
substitute for any or all of Landlord's rights or remedies under any other
provision of this Lease.
 
(f)            Whether or not Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 20, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.
 
(g)           Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within thirty (30) days after
written notice is delivered by Tenant to Landlord and to the holder of any
mortgages or deeds of trust (collectively, "Lender") covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing,
specifying the obligation which Landlord has failed to perform; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord or Lender commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.
 
(h)           In the event of any default, breach or violation of Tenant's
rights under this Lease by Landlord, Tenant's exclusive remedies shall be an
action for specific performance (including injunctive relief) or action for
actual damages.  Without limiting any other waiver by Tenant which may be
contained in this Lease, Tenant hereby waives the benefit of any laws granting
it the right to perform Landlord's obligation, or the right to terminate this
Lease on account of any Landlord default.
 
ARTICLE 21
 


 
TRANSFER OF LANDLORD'S INTEREST
 
In the event of any transfer or termination of Landlord's interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee.  Tenant agrees to attorn to
the transferee upon any such transfer and to recognize such transferee as the
lessor under this Lease and Tenant shall, within five (5) days after request,
execute such further instruments or assurances as such transferee may reasonably
deem necessary to evidence or confirm such attornment.
 
ARTICLE 22
 


 
BROKER
 
In connection with this Lease, Tenant warrants and represents that it has had
dealings only with firm(s) set forth in Article 1.H. of the Basic Lease
Provisions and that it knows of no other person or entity who is or might be
entitled to a commission, finder's fee or other like payment in connection
herewith and does hereby indemnify and agree to hold Landlord, its agents,
members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that Landlord may incur should such warranty and
representation prove incorrect, inaccurate or false.
 
ARTICLE 23
 


 
PARKING
 
Tenant shall have the right to use, free of charge during the initial Term,
commencing on the Commencement Date, up to the number of unreserved parking
passes set forth in Section 1(I) of the Basic Lease Provisions, which parking
passes shall pertain to the Project parking facility.  Tenant's continued right
to use the parking passes is conditioned upon Tenant abiding by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking passes are located, including any
sticker or other identification system established by Landlord, Tenant's
cooperation in seeing that Tenant's employees and visitors also comply with such
rules and regulations, and Tenant not being in default under this
Lease.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may, from time to time,
relocate any reserved parking spaces (if any) used by Tenant to another location
in the Project parking facility.  Landlord may delegate its responsibilities
hereunder to a parking operator or a lessee of the parking facility in which
case such parking operator or lessee shall have all the rights of control
attributed hereby to the Landlord.  The parking passes used by Tenant pursuant
to this Article 23 are provided to Tenant solely for use by Tenant's own
personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant (other than to a Transferee approved by Landlord
pursuant to Article 15, above) without Landlord's prior approval.
 
ARTICLE 24
 


 
WAIVER
 
No waiver by Landlord or Tenant of any provision of this Lease shall be deemed
to be a waiver of any other provision hereof or of any subsequent breach by the
other of the same or any other provision.  No provision of this Lease may be
waived by Landlord or Tenant, except by an instrument in writing executed by the
waiving party.  Landlord's consent to or approval of any act by Tenant requiring
Landlord's consent or approval shall not be deemed to render unnecessary the
obtaining of Landlord's consent to or approval of any subsequent act of Tenant,
whether or not similar to the act so consented to or approved.  Tenant's consent
to or approval of any act by Landlord requiring Tenant's consent or approval
shall not be deemed to render unnecessary the obtaining of Tenant's consent to
or approval of any subsequent act of Landlord, whether or not similar to the act
so consented to or approved.  No act or thing done by Landlord or Landlord's
agents during the Term of this Lease shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord.  The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.  Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference
thereto.  Accordingly, Landlord may accept any such amount and negotiate any
such check without prejudice to Landlord's right to recover all balances due and
owing and to pursue its other rights against Tenant under this Lease, regardless
of whether Landlord makes any notation on such instrument of payment or
otherwise notifies Tenant that such acceptance or negotiation is without
prejudice to Landlord's rights.
 
ARTICLE 25
 


 
ESTOPPEL CERTIFICATE
 
Tenant shall, at any time and from time to time, upon not less than ten (10)
days' prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying the following information, (but not
limited to the following information in the event further information is
requested by Landlord):  (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which the rental and other charges are paid in advance, if any; (iii) the amount
of Tenant's security deposit, if any; and (iv) acknowledging that there are not,
to Tenant's knowledge, any uncured defaults on the part of Landlord hereunder,
and no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed.  It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property.  Tenant's failure to deliver such statement within such time shall
constitute an admission by Tenant that all statements contained therein are true
and correct.  Tenant hereby irrevocably appoints Landlord as Tenant's
attorney-in-fact and in Tenant's name, place and stead to execute any and all
documents described in this Article 25 if Tenant fails to do so within the
specified time period.
 
Landlord shall, but only in connection with Tenant's Transfer of this Lease,
merger, consolidation or sale of its assets or obtainment of financing for its
business, upon not less than thirty (30) days prior written notice from Tenant,
execute, acknowledge and deliver to Tenant a statement in writing certifying the
following information:  (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which Tenant's rental and other charges are paid in advance, if any; (iii) the
amount of Tenant's security deposit, if any; and (iv) acknowledging that there
are not, to Landlord's actual knowledge, any uncured defaults on the part of
Tenant hereunder, and no events or conditions then in existence which, with the
passage of time or notice or both, would constitute a default on the part of
Tenant hereunder, or specifying such defaults, events or conditions, if any are
claimed.  It is expressly understood and agreed that any such statement may be
relied upon only by Tenant, such Transferee and/or Tenant's lender.
 
ARTICLE 26
 


 
LIABILITY OF LANDLORD
 
Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action, obligation, contractual statutory or otherwise by Tenant
against Landlord or the Landlord Parties concerning, arising out of or relating
to any matter relating to this Lease and all of the covenants and conditions or
any obligations, contractual, statutory, or otherwise set forth herein, shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in and to the Project (including Landlord's interest in any proceeds of
insurance policies).  No other property or assets of Landlord, or any member,
officer, director, shareholder, partner, trustee, agent, servant or employee of
Landlord (“Representative”) shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, Landlord’s obligations to Tenant, whether contractual,
statutory or otherwise, the relationship of Landlord and Tenant hereunder, or
Tenant’s use or occupancy of the Premises.  Tenant further understands that any
liability, duty or obligation of Landlord to Tenant which accrues from and after
the date of transfer, shall automatically cease and terminate as of the date
that Landlord or any of Landlord’s Representatives no longer have any right,
title or interest in or to the Project.  Notwithstanding any contrary provision
herein, neither Landlord nor any Landlord Representative shall be liable under
any circumstances for injury or damage to, or interference with, Tenant's
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.
 
ARTICLE 27
 


 
INABILITY TO PERFORM
 
Except for Tenant's obligations to pay Basic Rental, Additional Rent and any
other charge or sum payable by Tenant under this Lease, this Lease and the
obligations of Landlord and Tenant hereunder shall not be affected or impaired
because Landlord or Tenant, as the case may be, is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of any prevention, delay, stoppage due to strikes, lockouts,
acts of God, or any other cause previously, or at such time, beyond the
reasonable control or anticipation of Landlord or Tenant, as the case may be
(collectively, a "Force Majeure") in which event Landlord's or Tenant's, as the
case may be, obligations under this Lease shall be forgiven and suspended by and
to the extent of any such Force Majeure.
 
ARTICLE 28
 


 
HAZARDOUS WASTE
 
(a)           Tenant shall not cause or permit any Hazardous Material (as
defined in Article 28(d) below) to enter or be brought, kept or used in or about
the Project by Tenant, its agents, employees, contractors, or invitees.  Tenant
indemnifies Landlord and the Landlord Parties from and against any breach by
Tenant of the obligations stated in this Article 28, and agrees to defend and
hold Landlord and the Landlord Parties harmless from and against any and all
claims, judgments, damages, penalties, fines, costs, liabilities, or losses
(including, without limitation, diminution in value of the Project, damages for
the loss or restriction or use of rentable or usable space or of any amenity of
the Project, damages arising from any adverse impact or marketing of space in
the Project, and sums paid in settlement of claims, attorneys' fees and costs,
consultant fees, and expert fees) which arise during or after the Term of this
Lease as a result of such breach.  This indemnification of Landlord and the
Landlord Parties by Tenant includes, without limitation, costs incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal, or restoration work required by any federal, state, or local
governmental agency or political subdivision because of Hazardous Material
present in the soil or ground water on or under the Project.  Without limiting
the foregoing, if the presence of any Hazardous Material on the Project caused
or permitted by Tenant results in any contamination of the Project, then subject
to the provisions of Articles 9, 10 and 11 hereof, Tenant shall promptly take
all actions at its sole expense as are necessary to return the Project to the
condition existing prior to the introduction of any such Hazardous Material and
the contractors to be used by Tenant for such work must be approved by Landlord,
which approval shall not be unreasonably withheld so long as such actions would
not potentially have any material adverse long-term or short-term effect on the
Project and so long as such actions do not materially interfere with the use and
enjoyment of the Project by the other tenants thereof; provided however,
Landlord shall also have the right, by written notice to Tenant, to directly
undertake any such mitigation efforts with regard to Hazardous Materials in or
about the Project due to Tenant's breach of its obligations pursuant to this
Section 28(a), and to charge Tenant, as Additional Rent, for the costs
thereof.  Landlord and Tenant specifically agree that Tenant shall not be
responsible or liable to Landlord or to other parties for any of Landlord's
Hazardous Materials (defined below) which are released or brought in, on, under
or about the Project by Landlord or any agent, employee, contractor or
representative of Landlord.  The term "Landlord's Hazardous Materials" shall
mean Hazardous Materials which are present in, on, under or about the Project or
Premises (A) as of the date of this Lease regardless of the source of such
materials, or (B) which are released or brought in, on, under or about the
Project or Premises by another tenant of the Project or Landlord or any agent,
employee, contractor or representative of Landlord on or after the date of this
Lease.  Landlord's Hazardous Materials shall specifically not include any
Hazardous Materials released, disturbed, transported, stored, generated or used
by Tenant or any agent, representative, contractor, licensee, invitee, customer
or employee of Tenant in connection with or related to any dealings with Tenant
or otherwise at the Project after the date of this Lease.
 
(b)           Intentionally Omitted.
 
(c)           It shall not be unreasonable for Landlord to withhold its consent
to any proposed Transfer if (i) the proposed transferee's anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee's actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
 
(d)           As used herein, the term "Hazardous Material" means any hazardous,
toxic  or other substance, material, or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
Government.  The term "Hazardous Material" includes, without limitation, any
material or substance which is (i) defined as "Hazardous Waste," "Extremely
Hazardous Waste," or "Restricted Hazardous Waste" under Sections 25115, 25117 or
25122.7, or listed pursuant to Section 25140, of the California Health and
Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law),
(ii) defined as a "Hazardous Substance" under Section 25316 of the California
Health and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner
Hazardous Substance Account Act), (iii) defined as a "Hazardous Material,"
"Hazardous Substance," or "Hazardous Waste" under Section 25501 of the
California Health and Safety Code, Division 20, Chapter 6.95 (Hazardous
Materials Release Response Plans and Inventory), (iv) defined as a "Hazardous
Substance" under Section 25281 of the California Health and Safety Code,
Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) regulated by Section 26100 et seq. of the California Health and Safety Code,
Division 20, Chapter 18 (Toxic Mold Protection Act of 2001), (vi) petroleum,
(vii) asbestos, (viii) listed under Article 9 or defined as Hazardous or
extremely hazardous pursuant to Article 11 of Title 22 of the California
Administrative Code, Division 4, Chapter 20, (ix) designated as a "Hazardous
Substance" pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. § 1317), (x) defined as a "Hazardous Waste" pursuant to Section 1004
of the Federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.
(42 U.S.C. § 6903), or (xi) defined as a "Hazardous Substance" pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601).
 
(e)           As used herein, the term "Laws" means any applicable federal,
state or local law, ordinance, or regulation relating to any Hazardous Material
affecting the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Article 28(d) above.
 
ARTICLE 29
 


 
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
 
(a)  The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.
 
(b)  Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord's obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning, telephone and data cabling and wiring
(including telephone and data jacks)  and other articles of personal property
owned by Tenant or installed or placed by Tenant at its own expense in the
Premises, and all similar articles of any other persons claiming under Tenant
(unless Landlord exercises its option to have any subleases or subtenancies
assigned to it), and Tenant shall repair all damage to the Premises resulting
from the removal of such items from the Premises.  The removal of telephone and
data cabling and wiring shall be performed in accordance with all applicable law
including, without limitation, The National Electric Code.
 
(c)  Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by reason of Tenant's default), as
provided in this Lease, shall be considered abandoned property ("Abandoned
Property").  Landlord may take any one or more of the following actions with
respect to Abandoned Property:  (i) remove any or all of the Abandoned Property
from the Premises, (ii) dispose of any or all of the Abandoned Property in any
manner, (iii) store any or all of the Abandoned Property in any location at the
expense and risk of Tenant, and/or (iv) sell any or all of the Abandoned
Property at public or private sale, in such manner and at such times and places
as Landlord, in its sole discretion, may deem proper, without notice to or
demand upon Tenant.  If Landlord sells the Abandoned Property, Landlord shall
apply the proceeds of such sale as follows:  first, to the cost and expense of
such sale, including reasonable attorneys' fees and costs for services rendered;
second, to the payment of the cost of or charges for storing any such property;
third, to the payment of any other sums of money which may then or thereafter be
due to Landlord from Tenant under any of the terms of this Lease; and fourth,
the balance, if any, to Tenant.  If Landlord takes any such action with respect
to the Abandoned Property under the terms of this section, Tenant shall release
Landlord from any and all liability arising out of or related to the Abandoned
Property and Tenant shall indemnify, defend and hold Landlord harmless from any
and all loss, cost, damage, liability or claims arising out of or related to the
Abandoned Property.
 
(d)           All fixtures, equipment, leasehold improvements, Alterations
and/or appurtenances attached to or built into the Premises prior to or during
the Term, whether by Landlord or Tenant and whether at the expense of Landlord
or Tenant, or of both, shall be and remain part of the Premises and shall not be
removed by Tenant at the end of the Term unless otherwise expressly provided for
in this Lease or unless such removal is required by Landlord.  Such fixtures,
equipment, leasehold improvements, Alterations, additions, improvements and/or
appurtenances shall include but not be limited to:  all floor coverings, drapes,
paneling, built-in cabinetry, molding, doors, vaults (including vault doors),
plumbing systems, security systems, electrical systems, lighting systems,
silencing equipment, communication systems, all fixtures and outlets for the
systems mentioned above and for all telephone, radio, telegraph and television
purposes, and any special flooring or ceiling installations.
 
ARTICLE 30
 


 
MISCELLANEOUS
 
(a)           SEVERABILITY; ENTIRE AGREEMENT.ANY PROVISION OF THIS LEASE WHICH
SHALL PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.  THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT'S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE.  NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT
BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST.  THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.
 
(b)           Attorneys' Fees; Waiver of Jury Trial.
 
(i)           In any action to enforce the terms of this Lease, including any
suit by Landlord for the recovery of rent or possession of the Premises, the
losing party shall pay the successful party a reasonable sum for attorneys' fees
and costs in such suit and such attorneys' fees and costs shall be deemed to
have accrued prior to the commencement of such action and shall be paid whether
or not such action is prosecuted to judgment.  Tenant shall also reimburse
Landlord for all costs incurred by Landlord in connection with enforcing its
rights under this Lease against Tenant following a bankruptcy by Tenant or
otherwise, including without limitation, legal fees, experts' fees and expenses,
court costs and consulting fees.
 
(ii)           Should Landlord, without fault on Landlord's part, be made a
party to any litigation instituted by Tenant or by any third party against
Tenant, or by or against any person holding under or using the Premises by
license of Tenant, or for the foreclosure of any lien for labor or material
furnished to or for Tenant or any such other person or otherwise arising out of
or resulting from any act or transaction of Tenant or of any such other person,
Tenant covenants to save and hold Landlord harmless from any judgment rendered
against Landlord or the Premises or any part thereof and from all costs and
expenses, including reasonable attorneys' fees and costs incurred by Landlord in
connection with such litigation.
 
(iii)           When legal services are rendered by an attorney at law who is an
employee of a party, attorneys' fees and costs incurred by that party shall be
deemed to include an amount based upon the number of hours spent by such
employee on such matters multiplied by an appropriate billing rate determined by
taking into consideration the same factors, including but not limited by, the
importance of the matter, time applied, difficulty and results, as are
considered when an attorney not in the employ of a party is engaged to render
such service.
 
(iv)           Intentionally Omitted.
 
(c)           Time of Essence.  Each of Tenant's covenants herein is a condition
and time is of the essence with respect to the performance of every provision of
this Lease.
 
(d)           Headings; Joint and Several.  The article headings contained in
this Lease are for convenience only and do not in any way limit or amplify any
term or provision hereof.  The terms "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon Tenant
shall be joint and several as to each of the persons, firms or corporations of
which Tenant may be composed.
 
(e)           Reserved Area.  Tenant hereby acknowledges and agrees that the
exterior walls of the Premises and the area between the finished ceiling of the
Premises and the slab of the floor of the Project thereabove have not been
demised hereby and the use thereof together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits, wiring and cabling leading
through, under or above the Premises or throughout the Project in locations
which will not materially interfere with Tenant's use of the Premises and
serving other parts of the Project are hereby excepted and reserved unto
Landlord.
 
(f)           NO OPTION.  THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
 
(g)           Use of Project Name; Improvements.  Tenant shall not be allowed to
use the name, picture or representation of the Project, or words to that effect,
in connection with any business carried on in the Premises or otherwise (except
as Tenant's address) without the prior written consent of Landlord.  In the
event that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,
dust, vibration or interference with access to the Premises or disruption in
Tenant's business caused thereby.
 
(h)           Rules and Regulations.  Tenant shall observe faithfully and comply
strictly with the Rules and Regulations attached to this Lease as Exhibit "B"
and made a part hereof, and such other Rules and Regulations as Landlord may
from time to time reasonably adopt for the safety, care and cleanliness of the
Project, the facilities thereof, or the preservation of good order
therein.  Landlord shall not be liable to Tenant for violation of any such Rules
and Regulations, or for the breach of any covenant or condition in any lease by
any other tenant in the Project.  A waiver by Landlord of any Rule or Regulation
for any other tenant shall not constitute nor be deemed a waiver of the Rule or
Regulation for this Tenant.
 
(i)           Quiet Possession.  Upon Tenant's paying the Basic Rental,
Additional Rent and other sums provided hereunder and observing and performing
all of the covenants, conditions and provisions on Tenant's part to be observed
and performed hereunder, Tenant shall have quiet possession of the Premises for
the entire Term hereof, subject to all of the provisions of this Lease.
 
(j)           Rent.  All payments required to be made hereunder to Landlord
shall be deemed to be rent, whether or not described as such.
 
(k)           Successors and Assigns.  Subject to the provisions of Article 15
hereof, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.
 
(l)           Notices.  Any notice required or permitted to be given hereunder
shall be in writing and may be given by personal service evidenced by a signed
receipt or sent by registered or certified mail, return receipt requested, or
via overnight courier, and shall be effective upon proof of delivery, addressed
to Tenant at the Premises or to Landlord at the management office for the
Project, with a copy to Landlord, c/o Told Partners, 5940 Variel Avenue,
Woodland Hills, California 91367, Attn: Brian Forster.  Either party may by
notice to the other specify a different address for notice purposes except that,
upon Tenant's taking possession of the Premises, the Premises shall constitute
Tenant's address for notice purposes.  A copy of all notices to be given to
Landlord hereunder shall be concurrently transmitted by Tenant to such party
hereafter designated by notice from Landlord to Tenant.  Any notices sent by
Landlord regarding or relating to eviction procedures, including without
limitation three day notices, may be sent by regular mail.
 
(m)           Persistent Delinquencies.  In the event that Tenant shall be
delinquent by more than fifteen (15) days in the payment of rent on three (3)
separate occasions in any twelve (12) month period, Landlord shall have the
right to terminate this Lease by thirty (30) days written notice given by
Landlord to Tenant within thirty (30) days of the last such delinquency.
 
(n)           Right of Landlord to Perform.  All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant's sole cost and expense and without any abatement of rent.  If
Tenant shall fail to pay any sum of money, other than rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable cure
period set forth in this Lease, Landlord may, but shall not be obligated to,
without waiving or releasing Tenant from any obligations of Tenant, make any
such payment or perform any such other act on Tenant's part to be made or
performed as is in this Lease provided.  All sums so paid by Landlord and all
reasonable incidental costs, together with interest thereon at the rate of ten
percent (10%) per annum from the date of such payment by Landlord, shall be
payable to Landlord on demand and Tenant covenants to pay any such sums, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the nonpayment thereof by Tenant as in
the case of default by Tenant in the payment of the rent.
 
(o)           Access, Changes in Project, Facilities, Name.
 
(i)           Every part of the Project except the inside surfaces of all walls,
windows and doors bounding the Premises (including exterior building walls, the
rooftop, core corridor walls and doors and any core corridor entrance), and any
space in or adjacent to the Premises or within the Project used for shafts,
stacks, pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or
other building facilities, and the use thereof, as well as access thereto
through the Premises for the purposes of operation, maintenance, decoration and
repair, are reserved to Landlord.
 
(ii)           Tenant shall permit Landlord to install, use and maintain pipes,
ducts and conduits within the walls, columns and ceilings of the Premises and
throughout the Project.
 
(iii)           Landlord reserves the right, without incurring any liability to
Tenant therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.
 
(iv)           Landlord may adopt any name for the Project and Landlord reserves
the right, from time to time, to change the name and/or address of the Project.
 
(p)           Signing Authority.  Each individual executing this Lease on behalf
of Tenant represents and warrants that he or she is duly authorized to execute
and deliver this Lease on behalf of Tenant in accordance with a duly adopted
resolution of the Board of Directors of said corporation or in accordance with
the By-laws of said corporation and that this Lease is binding upon said entity
in accordance with its terms.  Tenant agrees to cause this Lease to be executed
by (1) either the Chairman of the Board, President, or any Vice President of
Tenant and (2) either the Secretary, Assistant Secretary, Assistant Treasurer or
Chief Financial Officer of Tenant.
 
(q)           Identification of Tenant.
 
(i)           If Tenant constitutes more than one person or entity, (A) each of
them shall be jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions and provisions of this
Lease to be kept, observed and performed by Tenant, (B) the term "Tenant" as
used in this Lease shall mean and include each of them jointly and severally,
and (C) the act of or notice from, or notice or refund to, or the signature of,
any one or more of them, with respect to the tenancy of this Lease, including,
but not limited to, any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons or
entities executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.
 
(ii)           If Tenant is a partnership (or is comprised of two or more
persons, individually and as co-partners of a partnership) or if Tenant's
interest in this Lease shall be assigned to a partnership (or to two or more
persons, individually and as co-partners of a partnership) pursuant to
Article 15 hereof (any such partnership and such persons hereinafter referred to
in this Article 30(q)(ii) as "Partnership Tenant"), the following provisions of
this Lease shall apply to such Partnership Tenant:
 
(A)           The liability of each of the parties comprising Partnership Tenant
shall be joint and several.
 
(B)           Each of the parties comprising Partnership Tenant hereby consents
in advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Subparagraph (p) above.
 
(C)           Any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties.
 
(D)           If Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant's part to be observed and performed.
 
(E)           Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and, upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner shall assume performance
of all of the terms, covenants and conditions of this Lease on Partnership
Tenant's part to be observed and performed (but neither Landlord's failure to
request any such agreement nor the failure of any such new partner to execute or
deliver any such agreement to Landlord shall terminate the provisions of
clause (D) of this Article 30(q)(ii) or relieve any such new partner of its
obligations thereunder).
 
(r)           Substitute Premises.  Intentionally omitted
 
(s)           Survival of Obligations.  Any obligations of Tenant occurring
prior to the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination.  Such obligations of Landlord which expressly
survive the expiration or earlier termination of this Lease shall survive the
expiration or earlier termination of this Lease.
 
(t)           Confidentiality.  Tenant acknowledges that the content of this
Lease and any related documents are confidential information.  Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal and space planning consultants and any proposed Transferees.
 
(u)           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of California.  No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California.  All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the State of California, with venue in the
County in which the Project is located.  Each of the parties hereto hereby
consents to personal jurisdiction by the courts of the State of California in
connection with any such controversy, claim, action or cause of action, and each
of the parties hereto consents to service of process by any means authorized by
California law and consent to the enforcement of any judgment so obtained in the
courts of the State of California on the same terms and conditions as if such
controversy, claim, action or cause of action had been originally heard and
adjudicated to a final judgment in such courts.  Each of the parties hereto
further acknowledges that the laws and courts of California were freely and
voluntarily chosen to govern this Lease and to adjudicate any claims or disputes
hereunder.
 
(v)           Exhibits.  The Exhibits attached hereto are incorporated herein by
this reference as if fully set forth herein.
 
(w)           Independent Covenants.  This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent (and not
dependent) and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord's expense or to set off of any of the rent or other
amounts owing hereunder against Landlord.
 
(x)           Counterparts.  This Lease may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one agreement.
 
(y)           Financial Statements.  Within ten (10) days after Tenant's receipt
of Landlord's written request, but only in connection with Landlord's financing,
refinancing or sale of the Project or upon Landlord's lender's request or in
connection with any amendment to this Lease, Tenant shall provide Landlord with
current financial statements of Tenant and financial statements for the two (2)
calendar or fiscal years (if Tenant's fiscal year is other than a calendar year)
prior to the current financial statement year.  Any such statements shall be
prepared in accordance with generally accepted accounting principles and, if the
normal practice of Tenant, shall be audited by an independent certified public
accountant.  Landlord agrees to keep Tenant's financial information strictly
confidential and not disclose such information to persons other than its
financial or legal consultants, and its prospective purchasers or lenders of the
Project or as otherwise required by law.
 
(z)           Office of Foreign Assets Control.  Tenant certifies to Landlord
that Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control.  Tenant hereby
agrees to indemnify, defend and hold Landlord and the Landlord Parties harmless
from any and all Claims arising from or related to any breach of the foregoing
certification.
 
(aa)           Access.  Subject to the terms of this Lease, Tenant shall have
access to the Premises, Project and parking facilities serving the Project
twenty-four (24) hours per day, seven (7) days per week.
 
ARTICLE 31
 


 
SIGNAGE/DIRECTORY
 
Landlord, at Tenant's sole cost and expense, shall provide Tenant with (i) a
Project standard number of lines in the lobby directory during the Term, and
(ii) Project standard suite entrance signage.  Such entry signage shall be
subject to Landlord's approval as to size, design, location, graphics,
materials, colors and similar specifications and shall be consistent with the
exterior design, materials and appearance of the Project and the Project's
signage program.  Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, remove such suite entrance
signage a repair any damage caused thereby.
 
ARTICLE 32
 


 
OPTION TO RENEW
 
(a)           Option Right.  Landlord hereby grants the Tenant named in this
Lease ("Original Tenant") one (1) option (the "Option") to extend the Term for a
period of three (3) years (the "Option Term"), which Option shall be exercisable
only by written notice delivered by Tenant to Landlord as set forth below.  The
rights contained in this Article 31 shall be personal to the Original Tenant and
may only be exercised by the Original Tenant (and not any assignee, sublessee or
other transferee of the Original Tenant's interest in this Lease) if the
Original Tenant occupies the entire Premises as of the date of Tenant's
Acceptance (as defined in Section 31(c) below).
 
(b)           Option Rent.  The rent payable by Tenant during the Option Term
("Option Rent") shall be equal to the "Market Rent" (defined below), but in no
event shall the Option Rent be less than Tenant is paying under the Lease on the
month immediately preceding the Option Term for Monthly Basic Rental, including
all escalations, Direct Costs, additional rent and other charges.  "Market Rent"
shall mean the applicable Monthly Basic Rental, including all escalations,
Direct Costs, additional rent and other charges at which tenants, as of the
commencement of the Option Term, are leasing non-renewal, non-sublease,
non-equity space comparable in size, location and quality to the Premises for a
term comparable to the Option Term, which comparable space is located in the
Project and if no such space is located in the Project, then in office buildings
comparable to the Project in Camarillo, California, taking into consideration
the value of the existing improvements in the Premises to Tenant, as compared to
the value of the existing improvements in such comparable space, with such value
to be based upon the age, quality and layout of the improvements and the extent
to which the same could be utilized by Tenant.
 
(c)           Exercise of Option.  The Option shall be exercised by Tenant only
in the following manner:  (i) Tenant shall not be in default, and shall not have
been in default under this Lease more than once, on the delivery date of the
Interest Notice and Tenant's Acceptance; (ii) Tenant shall deliver written
notice ("Interest Notice") to Landlord not more than ten (10) months nor less
than nine (9) months prior to the expiration of the Lease Term, stating that
Tenant is interested in exercising the Option, (iii) within fifteen (15)
business days of Landlord's receipt of Tenant's written notice, Landlord shall
deliver notice ("Option Rent Notice") to Tenant setting forth the Option Rent;
and (iv) if Tenant desires to exercise such Option, Tenant shall provide
Landlord written notice within five (5) business days after receipt of the
Option Rent Notice ("Tenant's Acceptance") and upon, and concurrent with such
exercise, Tenant may, at its option, object to the Option Rent contained in the
Option Rent Notice.  Tenant's failure to deliver the Interest Notice or Tenant's
Acceptance on or before the dates specified above shall be deemed to constitute
Tenant's election not to exercise the Option.  If Tenant timely and properly
exercises its Option, the Lease Term shall be extended for the Option Term upon
all of the terms and conditions set forth in this Lease, except that the rent
for the Option Term shall be as indicated in the Option Rent Notice,  unless
Tenant, concurrently with Tenant's acceptance, objects to the Option Rent
contained in the Option Rent Notice, in which case the parties shall follow the
procedure and the Option Rent shall be determined, as set forth in Section 31(d)
below.
 
(d)           Determination of Market Rent.  If Tenant timely and appropriately
objects to the Market Rent in Tenant's Acceptance, Landlord and Tenant shall
attempt to agree upon the Market Rent using their best good-faith efforts.  If
Landlord and Tenant fail to reach agreement within twenty-one (21) days
following Tenant's Acceptance ("Outside Agreement Date"), then each party shall
make a separate determination of the Market Rent which shall be submitted to
each other and to arbitration in accordance with the following items (i) through
(vii):


(i)           Landlord and Tenant shall each appoint, within ten (10) days of
the Outside Agreement Date, one arbitrator who shall by profession be a current
real estate broker or appraiser of commercial office properties in the immediate
vicinity of the Project, and who has been active in such field over the last
five (5) years.  The determination of the arbitrators shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Market Rent is the closest
to the actual Market Rent as determined by the arbitrators, taking into account
the requirements of item (b), above.
 
(ii)           The two (2) arbitrators so appointed shall within five (5)
business days of the date of the appointment of the last appointed arbitrator
agree upon and appoint a third arbitrator who shall be qualified under the same
criteria set forth hereinabove for qualification of the initial two (2)
arbitrators.
 
(iii)           The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's submitted Market Rent, and shall notify
Landlord and Tenant thereof.
 
(iv)           The decision of the majority of the three (3) arbitrators shall
be binding upon Landlord and Tenant.
 
(v)           If either Landlord or Tenant fails to appoint an arbitrator within
ten (10) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator's decision shall be binding upon Landlord and
Tenant.
 
(vi)           If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this item (d).
 
(vii)           The cost of arbitration shall be paid by Landlord and Tenant
equally.
 
[The rest of this page intentionally left blank.  Signatures on the next page.]


 
IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.


"LANDLORD":                                                                CAMARILLO
OFFICE PARTNERS I, LLC,
a California limited liability company


By:           __________________________________
Name:                      __________________________________
Its:           __________________________________
 


 
"TENANT":
AURIGA LABORATORIES INC.,

 
a Delaware corporation

 
By:           
 
Print
Name:                                                                           
 
Title:                                                                
 
By:           
 
Print
Name:                                                                           
 
Title:                                                                


 
 

--------------------------------------------------------------------------------

 


EXHIBIT "A"
 
PREMISES
 

 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT "B"
 
RULES AND REGULATIONS
 
 
1.           No sign, advertisement or notice shall be displayed, printed or
affixed on or to the Premises or to the outside or inside of the Project or so
as to be visible from outside the Premises or Project without Landlord's prior
written consent.  Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal.  All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.
 
2.           Tenant shall not obtain for use on the Premises ice, waxing,
cleaning, interior glass polishing, rubbish removal, towel or other similar
services, or accept barbering or bootblackening, or coffee cart services, milk,
soft drinks or other like services on the Premises, except from persons
authorized by Landlord and at the hours and under regulations fixed by
Landlord.  No vending machines or machines of any description shall be
installed, maintained or operated upon the Premises without Landlord's prior
written consent.
 
3.           The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used for any purpose other than
for ingress and egress from Tenant's Premises.  Under no circumstances is trash
to be stored in the corridors.  Notice must be given to Landlord for any large
deliveries.  Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the Project only at times and in the manner
designated by Landlord, and always at Tenant's sole responsibility and
risk.  Landlord may impose reasonable charges for use of freight elevators after
or before normal business hours.  All damage done to the Project by moving or
maintaining such furniture, freight or articles shall be repaired by Landlord at
Tenant's expense.  Tenant shall not take or permit to be taken in or out of
entrances or passenger elevators of the Project, any item normally taken, or
which Landlord otherwise reasonably requires to be taken, in or out through
service doors or on freight elevators.  Tenant shall move all supplies,
furniture and equipment as soon as received directly to the Premises, and shall
move all waste that is at any time being taken from the Premises directly to the
areas designated for disposal.
 
4.           Toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein.
 
5.           Tenant shall not overload the floor of the Premises or mark, drive
nails, screw or drill into the partitions, ceilings or floor or in any way
deface the Premises.  Tenant shall not place typed, handwritten or computer
generated signs in the corridors or any other common areas.  Should there be a
need for signage additional to the Project standard tenant placard, a written
request shall be made to Landlord to obtain approval prior to any
installation.  All costs for said signage shall be Tenant's responsibility.
 
6.           In no event shall Tenant place a load upon any floor of the
Premises or portion of any such flooring exceeding the floor load per square
foot of area for which such floor is designed to carry and which is allowed by
law, or any machinery or equipment which shall cause excessive vibration to the
Premises or noticeable vibration to any other part of the Project.  Prior to
bringing any heavy safes, vaults, large computers or similarly heavy equipment
into the Project, Tenant shall inform Landlord in writing of the dimensions and
weights thereof and shall obtain Landlord's consent thereto.  Such consent shall
not constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant's cost, upon Landlord's written notice of
such determination and demand for removal thereof.
 
7.           Tenant shall not use or keep in the Premises or Project any
kerosene, gasoline or inflammable, explosive or combustible fluid or material,
or use any method of heating or air-conditioning other than that supplied by
Landlord.
 
8.           Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as approved by Landlord.
 
9.           Tenant shall not install or use any blinds, shades, awnings or
screens in connection with any window or door of the Premises and shall not use
any drape or window covering facing any exterior glass surface other than the
standard drapes, blinds or other window covering established by Landlord.
 
10.           Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing window coverings when the sun's
rays fall directly on windows of the Premises.  Tenant shall not obstruct,
alter, or in any way impair the efficient operation of Landlord's heating,
ventilating and air-conditioning system.  Tenant shall not tamper with or change
the setting of any thermostats or control valves.
 
11.           The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises.  Tenant shall not, without Landlord's prior written
consent, occupy or permit any portion of the Premises to be occupied or used for
the manufacture or sale of liquor or tobacco in any form, or a barber or
manicure shop, or as an employment bureau.  The Premises shall not be used for
lodging or sleeping or for any improper, objectionable or immoral purpose.  No
auction shall be conducted on the Premises.
 
12.           Tenant shall not make, or permit to be made, any unseemly or
disturbing noises, or disturb or interfere with occupants of Project or
neighboring buildings or premises or those having business with it by the use of
any musical instrument, radio, phonographs or unusual noise, or in any other
way.
 
13.           No bicycles, vehicles or animals of any kind shall be brought into
or kept in or about the Premises, and no cooking shall be done or permitted by
any tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted.  No tenant shall cause or permit any unusual or objectionable odors
to be produced in or permeate from or throughout the Premises.  The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office.  No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.
 
14.           The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Project shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels or other articles be placed on the window sills.
 
15.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor.  Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change.  If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant.  Tenant shall not key or re-key
any locks.  All locks shall be keyed by Landlord's locksmith only.
 
16.           Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord's opinion, tends to impair the reputation of the
Project or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from and discontinue such advertising.
 
17.           Landlord reserves the right to control access to the Project by
all persons after reasonable hours of generally recognized business days and at
all hours on Sundays and legal holidays and may at all times control access to
the equipment areas of the Project outside the Premises.  Each tenant shall be
responsible for all persons for whom it requests after hours access and shall be
liable to Landlord for all acts of such persons.  Landlord shall have the right
from time to time to establish reasonable rules and charges pertaining to
freight elevator usage, including the allocation and reservation of such usage
for tenants' initial move-in to their premises, and final departure
therefrom.  Landlord may also establish from time to time reasonable rules and
charges for accessing the equipment areas of the Project, including the risers,
rooftops and telephone closets.
 
18.           Any person employed by any tenant to do janitorial work shall,
while in the Project and outside of the Premises, be subject to and under the
control and direction of the Office of the Project or its designated
representative such as security personnel (but not as an agent or servant of
Landlord, and the Tenant shall be responsible for all acts of such persons).
 
19.           All doors opening on to public corridors shall be kept closed,
except when being used for ingress and egress.  Tenant shall cooperate and
comply with any reasonable safety or security programs, including fire drills
and air raid drills, and the appointment of "fire wardens" developed by Landlord
for the Project, or required by law.  Before leaving the Premises unattended,
Tenant shall close and securely lock all doors or other means of entry to the
Premises and shut off all lights and water faucets in the Premises.
 
20.           The requirements of tenants will be attended to only upon
application to the Office of the Project.
 
21.           Canvassing, soliciting and peddling in the Project are prohibited
and each tenant shall cooperate to prevent the same.
 
22.           All office equipment of any electrical or mechanical nature shall
be placed by tenants in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise or annoyance.
 
23.           No air-conditioning unit or other similar apparatus shall be
installed or used by any tenant without the prior written consent of
Landlord.  Tenant shall pay the cost of all electricity used for
air-conditioning in the Premises if such electrical consumption exceeds normal
office requirements, regardless of whether additional apparatus is installed
pursuant to the preceding sentence.
 
24.           There shall not be used in any space, or in the public halls of
the Project, either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards.
 
25.           All electrical ceiling fixtures hung in offices or spaces along
the perimeter of the Project must be fluorescent and/or of a quality, type,
design and bulb color approved by Landlord.  Tenant shall not permit the
consumption in the Premises of more than 2½ watts per net usable square foot in
the Premises in respect of office lighting nor shall Tenant permit the
consumption in the Premises of more than 1½ watts per net usable square foot of
space in the Premises in respect of the power outlets therein, at any one time.
In the event that such limits are exceeded, Landlord shall have the right to
require Tenant to remove lighting fixtures and equipment and/or to charge Tenant
for the cost of the additional electricity consumed.
 
26.           Parking.
 
(a)           Project parking facility hours shall be 7:00 a.m. to 7:00 p.m.,
Monday through Friday, and closed on weekends, state and federal holidays
excepted, as such hours may be revised from time to time by Landlord.
(b)           Automobiles must be parked entirely within the stall lines on the
floor.
(c)           All directional signs and arrows must be observed.
(d)           The speed limit shall be 5 miles per hour.
(e)           Parking is prohibited in areas not striped for parking.
(f)           Parking cards or any other device or form of identification
supplied by Landlord (or its operator) shall remain the property of Landlord (or
its operator).  Such parking identification device must be displayed as
requested and may not be mutilated in any manner.  The serial number of the
parking identification device may not be obliterated.  Devices are not
transferable or assignable and any device in the possession of an unauthorized
holder will be void.  There will be a replacement charge to the Tenant or person
designated by Tenant of $25.00 for loss of any parking card.  There shall be a
security deposit of $25.00 due at issuance for each card key issued to Tenant.
(g)           intentionally omitted
(h)           Tenant may validate visitor parking by such method or methods as
the Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.
(i)           Landlord (and its operator) may refuse to permit any person who
violates the within rules to park in the Project parking facility, and any
violation of the rules shall subject the automobile to removal from the Project
parking facility at the parker's expense.  In either of said events, Landlord
(or its operator) shall refund a prorata portion of the current monthly parking
rate and the sticker or any other form of identification supplied by Landlord
(or its operator) will be returned to Landlord (or its operator).
(j)           Project parking facility managers or attendants are not authorized
to make or allow any exceptions to these Rules and Regulations.
(k)           All responsibility for any loss or damage to automobiles or any
personal property therein is assumed by the parker.
(l)           Loss or theft of parking identification devices from automobiles
must be reported to the Project parking facility manager immediately, and a lost
or stolen report must be filed by the parker at that time.
(m)           The parking facilities are for the sole purpose of parking one
automobile per space.  Washing, waxing, cleaning or servicing of any vehicles by
the parker or his agents is prohibited.
(n)           Landlord (and its operator) reserves the right to refuse the
issuance of monthly stickers or other parking identification devices to any
Tenant and/or its employees who refuse to comply with the above Rules and
Regulations and all City, State or Federal ordinances, laws or agreements.
(o)           Tenant agrees to acquaint all employees with these Rules and
Regulations.
(p)           No vehicle shall be stored in the Project parking facility for a
period of more than one (1) week.
 
27.           The Project is a non-smoking Project.  Smoking or carrying lighted
cigars or cigarettes in the Premises or the Project, including the elevators in
the Project, is prohibited.
 
28.           Tenant shall not, without Landlord's prior written consent (which
consent may be granted or withheld in Landlord's absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises, Project or Development.
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT "C"
 
NOTICE OF LEASE TERM DATES
 
 
AND TENANT'S PROPORTIONATE SHARE
 
TO:
 
 
DATE:                                                           

 
RE:
Lease dated ________________, 200__, between
("Landlord"), and
("Tenant"), concerning Suite ________, located at
__________________________________________.

 
Ladies and Gentlemen:
 
In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:
 
1.           That the Premises have been accepted herewith by the Tenant as
being substantially complete in accordance with the Lease and that there is no
deficiency in construction.
 
2.           That the Tenant has taken possession of the Premises and
acknowledges that under the provisions of the Lease the Term of said Lease shall
commence as of ____________ for a term of ________________________ ending on
________________________.
 
3.           That in accordance with the Lease, Basic Rental commenced to accrue
on ________________________.
 
4.           If the Commencement Date of the Lease is other than the first day
of the month, the first billing will contain a prorata adjustment.  Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.
 
5.           Rent is due and payable in advance on the first day of each and
every month during the Term of said Lease.  Your rent checks should be made
payable to ________________________ at
________________________________________________.
 
6.           The exact number of rentable square feet within the Premises is
__________ square feet.
 
7.           Tenant's Proportionate Share, as adjusted based upon the exact
number of rentable square feet within the Premises is _______%.
 
AGREED AND ACCEPTED:
 
TENANT:
 
 ,
 
a                                                                
 
By:
 

 
Its:
 









 


 


 


 


 
 




--------------------------------------------------------------------------------


